Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 1 of 88 Page ID #:5332


                                                     CLERK, U


    Sean Morton #73055-112
                                                         ~C
    FCI Big Spring, Texas,
    1900 Simler Avenue,
    Big Spring, Texas 79720
                                                __      v        ----~

              UNITED STATES DISTRICT COURT CENTRAL CALIFORNlA



     Sean David Morton
                                                     Case No. V U Z ~ ~ ~ (s~ ~            ~,J ~ ~'v
            Petitioner, Pro Per
                                                     MOTION TO EXPEDITE THIS GREAT
                                                     WRIT

     UNITED STATES                                   Motion to vacate, set aside or correct the
                                                     sentence under 28 USC 2255
            Respondent
                                                     expedited writ of habeas corpus

                                                     THE GREAT WRIT (original
                                                     constitutional habeas corpus)




1         I Sean David Morton, move this court to expedite this Great Writ of Habeas

2   Corpus without undo delay. The loss of even one second of a Constitutionally

3   protected right is irreparable injury and I was denied my right to due process and

4   equal protection by being falsely framed for other people's crimes in a scheme to

5   selectively prosecute me by way of serious fraud on the court that can't be ignored

6   and delayed.

7

8   Equity is required. Remedy delayed is remedy denied.

q


                                            1 of 2
 Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 2 of 88 Page ID #:5333




2    I affirm under penalty of perjury the foregoing is true and correct according to the
3    law, from without the United States.
4

D


                                                                            ~~~
                                               ~~ ~                o
     Date December 8, 2020 Signed
 9
10                                                    All Rights Reserved




                                             2 of 2
 Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 3 of 88 Page ID #:5334




     Sean Morton #73055-112
     FCI Big Spring, Texas,
     1900 Simler Avenue,
     Big Spring, Texas 79720



               UNITED STATES DISTRICT COURT CENTRAL CALIFORNIA




     Sean David Morton
                                                     Case No.
            Petitioner, Pro Per
                                                    Motion to vacate, set aside or correct the
                                                    sentence under 28 USC 2255

     UNITED STATES                                  expedited writ of habeas corpus

            Respondent                              THE GREAT WRIT (original
                                                    constitutional habeas corpus)




 1   Sean is claiming the right to be released upon the ground that the sentence was
 2   imposed in violation of the Constitution and laws of the United States, that the
 3   court was without jurisdiction to impose such sentence, or is otherwise subject to
 4   collateral attack.
 5
 6   Sean moves the court which imposed the sentence to vacate, set aside or correct the
 7   sentence.
 8
 9   ""The Privilege of the Writ of Habeas Corpus shall not be suspended, unless when
10   in Cases of Rebellion or Invasion the public Safety may require it." U.S. Const., Art.
11   I, § 9, cl. 2." United States v. Hayman, 342 U.S. 205, 209 n.5 (1952). This is a motion
12    under 28 USC 2255 in exercise of Sean's constitutional right to a writ of habeas
13   corpus.
14
15   Sean is in prison unlawfully restrained by Warden Rick Marques.
     Sean Morton #73055-112
     FCI Big Spring, Texas,
     1900 Simler Avenue,
     Big Spring, Texas 79720
16
17   The original case # is~ 215-cr-00611-SVW-1
     U.S. District Court for Central California, Los Angeles.(see attached judgment and
     sentencing order September 20 2017 — 72 month sentence — 18 USC 371 Klein
 Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 4 of 88 Page ID #:5335




      conspiracy, 18 USC 287 false claims, 18 use 514 fictitious instruments —plea of not
      guilty, rigged jury trial, Sean testified, Sean appealed the conviction see below)
 1
       Court of Appeals Docket #~ 17-50351                            Docketed 10/05/2017 i
       USA v. Sean Morton                                              Termed 06/02/2020
       Appeal From U.S. District Court for Central California, Los
     ' Angeles
 2
 3    Sean exhausted all remedies. Sean Appealed and filed for Certiorari in SCOTUS,

 4    however, the court keeps sending it back to redo even though it meets the rules.

 5    Habeas Corpus is ripe because of the new evidence that was not available in trial

 6    that proves unconstitutional false imprisonment. Sean claims the right to be

 7   immediately released upon the ground that the sentence was imposed in violation of

 8   the Constitution or laws of the United States, and that the court was without

 9   jurisdiction to impose such sentence, and the judgment is otherwise subject to

10    collateral attack.

11    There is newly discovered clear and convincing evidence of fabricated evidence,

12    rigged political operatives on the jury, hidden Brady evidence and more, that, if

13    proven and viewed in light of the evidence as a whole, is far more than sufficient to

14    establish by clear and convincing evidence that no reasonable factfinder would have

15   found the movant guilty of the offense.

16                                     CLAIMS - ISSUES
17
18       1. The charges are void for a widespread discriminatory policy of selective

19          prosecution and/or a claim of one selective prosecution

20       2. The charges are void for invidious and vindictive prosecution.

21       3. The charges are void for intentional malicious fraud on the court



                                                ~a
 Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 5 of 88 Page ID #:5336




 1      4. The charges are each and cumulatively void for lack of subject matter

 2         jurisdiction (371 and 287), and notably the 514 counts are also void for

 3         infringing on state sovereignty, and for exceeding statutory jurisdiction and

 4          Constitutional authority granted to Congress in Article 1 section 8

 5      5. The charges are void for withheld discovery and brady evidence, the

 6         omissions of which are so material as to amount to a fraud on the court,

 7          misconduct as well as a due process violation.

 8      6. The charges are void for prosecutorial misconduct and contempt of court

 9      7. Sean is actually innocent

10   FACTS OF THE CASE

11   New information has come to light that could not have been found at the time of

12   trial because the prosecutors withheld Brady evidence. The newly discovered

13   concrete evidence proves systemic selective prosecution and an orchestrated

14   conspiracy and connivance to commit fraud on the court to frame Sean for the

15   crimes of other people as a plot to silence political ideology.

16   IRS and DoJ bad actors and the agencies themselves, conspired and targeted Sean

17   to be imprisoned by way of fraud on the court.

18   The newly discovered evidence shows IRS and DoJ conspired to selectively

19   prosecute and imprison innocent people as well as Sean nationwide, who the

20   government perceives as holding "sovereign ideology" in their minds. Shockingly,

21   people nationwide like Sean were prosecuted as the criminal, despite DoJ conceding




                                                 3
 Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 6 of 88 Page ID #:5337




 1   on public record that the people they were targeting are defrauded victims and the

 2   actual criminals were let off the hook.

 3   The case was unconstitutionally commenced due to systemic discrimination practice

 4   of IRS and DoJ as well as pursued unconstitutionally and relentlessly due to the

 5   animus of the headhunter AUSA's. The intrinsically interwoven connected case

 6   against Gordon Hall, Court of Appeals Ninth Circuit, shows the AUSA's motive is

 7   based solely on arbitrary and capricious illogical, contradictory and ever shifting

 8   definitions and stereotype labels to justify targeting Sean and deny him equal

 9   protection and due process. The IRS and AUSA targeting caused Sean to be

10   violently terrorized, harassed, assaulted at gunpoint, kidnapped, falsely imprisoned

11   and destroyed.

12   CLAIMS OF UNCONSTITUTIONAL IMPRISONMENT

13   1. SELECTIVE PROSECUTION —charges were brought due to systematic

14      discriminatory practices

15      Unknown to Sean at the time of Sean's trial in April 2016, only two months

16      earlier, the DoJ Attorney against the real criminal Gordon Hall (and his cohort

17      Adams, who were Sean's CPA's and financial instrument advisors) explained in

]8      that oral argument in Ninth Circuit Court of Appeals that the mastermind

19      criminals were "running an enterprise" and "defrauding hundreds of clients",

20      however, the AUSA explained that Adams and Hall were never charged for their

21      criminal enterprise and their clients nationwide were charged instead "because

22      your honor they have the same sovereign ideolo~.y as Hall".




                                               4
 Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 7 of 88 Page ID #:5338




 1      The government concedes in this record that Sean is a client of Adams and Hall.

 2      The government does not dispute that the crimes alleged in the Hall and Adams

 3      trial (false claims and fictitious instruments) were charged to clients like Sean

 4      instead of the criminals due to Sean's alleged ideology. The prosecution itself is

 5      brought for political reasons prohibited by the Constitution and invalid for

 6      denying equal protection. See Exhibit "A" Video link and attached transcript—

 7      Public hearing, prima fascie proof of selective prosecution because AUSA admits

 8      Hall and Adams clients were charged due to ideology. Sean is a client. See

 9      Exhibit B

10   In 9th circuit when Hall appealed, it is very notable that DoJ and IRS only got the

11   charges to stick against Hall by convincing the Judges that the CLIENTS who Hall

12   sent the money order/coupons for were defrauded, which is an element to the

13   specific intent crime.

14   Sean claims that the AUSA's were overzealous in selective prosecuting him for a

15   political agenda, instituting legal proceedings against Sean for criminal behavior

16   with the intention to support an excessive enthusiasm for some cause, rather than

17   with any genuine basics for the suit. On DoJ website Valerie Makarewicz, an

18   Obama appointee AUSA, has made quite a name for herself by vigorously

19   prosecuting mostly cases against people she calls sovereign citizens. This is notable

20   since the only real reason the government has for this discriminatory prosecution

21   against Sean, as explained by the AUSA in Hall's oral argument, is that the

22   government is targeting Sean and others peoples purported sovereign ideology.




                                               F7
 Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 8 of 88 Page ID #:5339




 1   What the AUSA's did is undeniably illogical unequal protection of the law and

 2   targeting because as the AUSA against Hall said, sovereign citizens purportedly

 3   defraud or [disjunctive] frustrate or [disjunctives protest government. In the

 4   AUSA's own words 2/3 of the targeted behavior is legal and constitutionally

 5   protected.

 6   The FBI, IRS, DoJ makes an arbitrary, unreasonable, illogical, and capricious

 7   classification of what is a "sovereign citizen", contrary to the Fourteenth

 8   Amendment of the Federal Constitution. In fact, the definition slightly and fully

 9   changes in each publication depending on the agency, and depending on if the term

10   is in case law defining the lawful sovereign citizens of the states and union. People

11   in IRS like Lois Lerner and AUSA Makarewicz who have interests adverse to the

12   people they seek to regulate are defining who gets put in this group or what defines

13   this group at any given time. The definitions are unconstitutional labels that

14   promote stereotyping in order to deny equal protection to targets. The definitions

15   like "sovereign citizen" is unfair since the definitions keep changing and evolving,

16   and yet Sean was targeted and arrested based on this systematic discriminatory

17   policy and practice and these arbitrary illogical agency definitions.

18   The FBI put out an UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE

19   Domestic Terrorism Operations Unit II, November 2010, Sovereign Citizens This

20   training guide was published just over a month after Adams was enjoined from tax

21   preparing for causing Sean and others, false claims and references the critical

22   distinction between the followers and the leaders. The sovereign citizens who are of




                                                C~
 Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 9 of 88 Page ID #:5340




 1   a suspect class are never the defrauded victims who were under a Svengali like

 2   influence. FBI is clear and unambiguous Sovereign citizens of the suspect class

 3   that they are concerned over "are known to travel the country conducting training

 4   seminars on debt elimination schemes." See Exhibit. C

 5   The equal protection clause prevents the AUSA's in this case deciding ever

 6   changing and contradictory definitions of ideological groups and targeting them for

 7   imprisonment. Who determines who is holding purported sovereign citizen ideology

 8   in their minds that can deny them equal protection? The constitution says no one.

 9   These AUSA's and IRS agents and their "IRS systematic tea party targeting

10   practice" is unconstitutional discriminatory policy with the force of law that is out of

11   control. The agencies and their bad actor headhunters like Valerie Makarewicz, the

12   AUSA think they get to decide who gets a label that essentially silences them,

13   marginalizes them and is cause for denial of due process and equal protection. Sean

14   is stereotyped, denied equal protection, framed for other people's crimes,

IS   discriminated against for exercising his right to association and free speech and for

16   allegedly holding constitutionally protected ideology in his mind. Sean is targeted

17   and treated worse than the fraudsters who defrauded him. Sean is being denied

18   equal protection and called a "sovereign citizen" over and over ad nauseum by the

19   AUSA's as a tactic to get the courts to turn on him and to justify denying him equal

20   protection in an admitted nationwide DoJ and IRS selective prosecution scheme.

21   This labelling of people, as if people can be judged based on perceived ideology is

22   unconstitutional on its face because it's not the target like Sean's unlawful conduct




                                                7
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 10 of 88 Page ID #:5341




 1   being criminally targeted by the government, but their purported "sovereign citizen"

 2   ideology, free speech and right of association that was and still is being criminally

 3   targeted and discriminated against. The government turned Sean's exercise of a

 4   right to free speech and association into a crime. This unequal protection as a policy

 5   is a public danger and results in severe penalties for the people who are not

 6   criminals. People like Sean may be confused in law because IRS refuses to provide

 7   legal certainty or answer questions after they call you frivolous, but mistake of law

 8   is not criminal. It's imperative to realize these people like Sean have no recourse to

 9   clear answers on their legal papers or taxes by a non-feasant stonewalling IRS. IRS

]0   held Sean's letters almost 6 years with no response to this day, and are non-feasant.

11   Sean wrote the IRS CI and IRS legal counsel immediately when he got the frivolous

12   penalty notice yet no response was ever provided to Sean's questions. Sean is

13   criminalized for mistake of law the IRS refused to clarify, which is a breach of the

14   taxpayer's bill of rights to be informed. This systematic discrimination plotted and

15   executed upon the people like Sean by IRS and DoJ targets and labels right leaning

16   conservatives as public dangers which is unfounded and a dangerous stance for

17   government to hold.

18   It is well settled in numerous cases and public records that "both the FBI and

19   Justice Department collaborated with Lois Lerner and IRS to try to jail and

20   prosecute Obama's opponents". IRS bad actors really hate right wing radio show

21   hosts and apparently IRS will fabricate and conceal evidence to take them down,

22   like Sean who was aright-wing radio host. Lerner emails obtained by Judicial
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 11 of 88 Page ID #:5342




 1   Watch and the House Judiciary show people in IRS targeted "right wing radio

 2   hosts" calling them "our crazies" and calling them "assholes", fearing they were the

 3   sole literal cause of the doom of America and likening them to "terRorists" [sic].

 4   Lerner adds,"We don't need to worry about alien terrorists, it's our own crazies that

 5   will take us down". The judge noted Sean is the #1 radio show on the Internet and

 6   said "the point is made with Sean" and "he's the one who's out there" when

 7   sentencing him for deterrence. The public records state other FOIA obtained

 8   Lerner emails were from DoJ to IRS to try to figure out how to frame people for

 9   "lies" and imprison them (Lerner put quotes around the word "lies"). Sean is a

10   victim of the IRS targeting scandal. These are the same offices, same years, same

11   "sovereign citizen" groups targeted, and it's impossible to remove this case from the

12   damning evidence that surrounds it tying it to the well documented IRS tea party

13   targeting scandal.

14   Sean's imprisonment is in breach of the IRS consent order in 2017 to stop

15   unconstitutionally targeting the groups Sean is labelled as being a part of. Sean

16   went to trial in April 2017, and after trial, but before sentencing Sean in September

17   2017, IRS had agreed to a consent order to stop this exact type of unconstitutional

18   discriminating. The order was signed and finalized in 2017and explains the court

19   found there was evidence between DoJ, IRS and FBIofan ongoing plot to falsely

20   convict targets. Sean's evidence herein of fraud on the court and fabricated

21   evidence is proof the IRS and DoJ did conspire to falsely arrest him

22         https~//aclj.org/free-speech/2017-victories-aclj-resoundinglv-defeats-irs-
23         tar~;etin~-of-conservative-~roups-federal-court The lawsuit also found that
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 12 of 88 Page ID #:5343




 1         the IRS colluded with Obama's FBI and DOJ in an attempt to "piece
 2         together'' false criminal charges against the Tea Party~roups it wron~fully
 3         tar e
 4         Our lawsuit not only prompted the IRS to admit in federal court that it
 5         wrongfully targeted these groups during the Obama Administration, but also
 6         issued an apology to our clients for doing so. In addition, the IRS consented to
 7         a court order prohibiting it from ever engaging in this form of
 8         unconstitutional discrimination in the future. Through this Consent Order,
 9         the IRS admits that it targeted conservative and Tea Party groups based on
10         their viewpoints, and that such viewpoint discrimination violates
I1         fundamental First Amendment rights. This is the first time the IRS has
12         admitted that its targeting scheme was blatantly unconstitutional.
13
14         See Dec 11, 2017 court signed the consent order to restrain IRS, explaining
15         IRS targeting scheme against "political sounding groups" the same timeframe
16         as in this case 1~13-cv-00777RBW
17
18   When sentencing Sean, the IRS had already agreed to the consent order

19   subsequently obtained by ACLJ in 2017, but IRS decided to delay signing it until

20   over a year after Sean was sentenced. Sean was a target victim of discrimination,

21   and in this case IRS and DoJ and their bad actors did conspire to do fraud on the

22   court in an attempt to "piece together" false criminal charges against the Tea Party

23   "sovereign citizen" groups it wrongfully targeted which is evidenced by the

24   transcript in the Gordon Hall's Appellate oral argument. After conspiring with the

25   witnesses to commit perjury with a script, the AUSA's then rigged the jury to make

26   the fraud on the court stick. It was a political hit job.

27   The bottom line is that AUSA's are on public record admitting their nationwide

28   discriminatory motive to charge Sean and other defrauded clients instead of the

29   criminals who defrauded them was purely due to the clients perceived ideology. The

30   prosecution, judgment and sentencing are all clearly void and unconstitutional.

31                   SECOND ELEMENT SELECTIVE PROSECUTION



                                                 D
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 13 of 88 Page ID #:5344




 1            PROOF OTHERS SIMILARLY SITUATED ARE NOT CHARGED
 2                    This is also a claim of one selective targeting claim
 3
 4   Sean alleges the government treated hardened criminals and many other people

 5   more favorably than Sean, despite Sean having no criminal history. Other clients of

 6   Adams and Hall who were defrauded were treated favorably, and of course there is

 7   no rational basis for this difference in treatment.

 8   Sean is including information about others similarly situated not being prosecuted.

 9   However, this is a case of systemic discriminatory practices actually admitted by

10   AUSA's on public record.

11   Systemic discriminatory practices do not require a showing ofother people similarly

12   situated not being prosecuted.


13      A. The architects Brandon Adams and Gordon Hall were never charged for tax

14         crimes, Klein conspiracy, false claims or a single instrument they made and

IS         sent for clients, even though the government says they caused their clients to

16         send IRS (see above) 149 fictitious instruments and almost 500 false claims

17         they promoted as part of an "enterprise" that defrauded their clients,

18         including Sean and Melissa Morton.


19      B. Larry D Behers, made a $102,000 false claim on a 2008 oid by way of identity

20         theft of Melissa Morton in her 2007 return and he was not prosecuted. On

21         Government contracting websites, Larry's business is listed as a Government

22         contractor. He was probably hired by IRS and DoJ as a contractor to create

23         false claims in the Morton's record to take down Adams and the Morton's.


                                               11
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 14 of 88 Page ID #:5345




 1         Regardless how Larry's ID theft and false claims got in the Morton's record

 2         he was not charged. See E~ibit"D"(Larry B's. 2008 OID slip the missing

 3         exhibit 13)

 4

 5      C. Alana Mallory was named by the government as a victim in 2010, along with

 6         Sean and Melissa in the Adams indictment. Alana was never criminally

 7         charged despite also relying on Adams tax advice just like Sean and Melissa.

 8         see Exhibit E

 9      D. Sean's alleged victim Barbara Lavender was not charged with fictitious

10         instruments and Sean was in her exact position as the victim client of Adams

11         and Hall who promoted the bonds as legal and made them available for

12         download and used them to his detriment.(Exhibit F. Barbara Lavender)

13   Others were treated more favorably than Sean, also, others similarly situated and

14   others actually guilty were not charged.

15   Sean has made a clear and convincing prima facie showing of selective prosecution

16   and an unconstitutional invalid imprisonment claim.

t~      2. FRAUD ON THE COURT

18   The court was defrauded by way of the following grounds which each

19   stand on their own but also collectively add up to an orchestrated fraud

20   on the court

21      2a. FRAUD.PERJURY AND FABRICATED EVIDENCE BY IRS WITNESS



                                                12
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 15 of 88 Page ID #:5346




 1
 2   The AUSA's fed a script to the main IRS hostile witness and court witness

 3   coordinator Kristy Morgan, who was paid to read and testify that fabricated and

 4   omitted certified evidence was accurate. The AUSA's and IRS custodian of the

 5   certified records Kristy Morgan conspired and through connivance presented a

 6   script of lies half-truths and omissions. IRS witness Kristy Morgan's clearly false

 7   testimony and fabricated evidence likely affected the judgment of the jury. To get

 8   their fraud on the court to stick, the AUSA's also shockingly conspired to rig and

 9   infiltrate the jury with Katie Ingebretson who is an ex DoD officer, Obama chief

10   operational officer, political consultant and election campaign manager from 2013

11   until today. All of this fraud on the court was to frame Sean for the crimes of other

12   people due to a widespread discriminatory proactive of selective prosecution.

13
14      FABRICATED PAGES OF EVIDENCE WERE CERTIFIED AS ACCURATE
15                   Denial of due process by way of fraud on the court
16     Sean objected to all evidence that was not original because of this type of fraud.
17              Please see Exhibit G [and PACER case # 2:15-cr-00611-SVW-1~

18   Kristy testified Sean had 19 frivolous penalties and notices he ignored. This is fraud

19   on the court because the AUSA fed the IRS witness a script they wanted to use to

20   create a false narrative. The IRS witness Kristy Morgan testified that AUSA's

21   specifically requested her to bring only selected parts of the record, which Sean now

22   knows, included fabricated evidence. Kristy testified, "I'm not here to do that" when

23   asked if she was familiar with the record. Sean believes that is a very telling

24   answer, which means that she came to do fraud on the court, in light of her duty to

25   know the entire IRS record. Kristy Morgan's duty is to ensure the certified records



                                               13
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 16 of 88 Page ID #:5347




 1   were accurate and a whole picture and she intentionally breached her duty to lie in

 2   connivance with the AUSA's in order to frame Sean with fraudulent evidence and

 3   perjured testimony. The AUSA's and IRS records custodian conspired to present the

 4   same false story, same false evidence and hide Brady evidence proving Sean was

 5   actually innocent, all of this because they were both in on the fraud on the court.


 6   The AUSA's and IRS suppression of Brady evidence (and thereby, the truth) is a

 7   serious constitutional error, its fabrication is a greater error still. . . . Presenting

 8   false testimony cuts to the core of a defendant's right to due process." In this case

 9   IRS witness Kristy Morgan presented false testimony of a total of nineteen $5000

10   frivolous penalties on Sean's record that he racked up and supposedly ignored.

11   Kristy conspicuously testified that Sean had $90,000 of penalties, when 19 penalties

12   at $5000. Each would actually add up to $95,000. After diligent search of the record,

13   it's not true there are 19 penalties Sean ignored like IRS testified and the AUSA's

14   repeated. This court was lied to about Sean's actual knowledge, as if he received

15   many warning letters which is not true because there are no penalties in Sean's

16   record that are actually for Sean. The only penalty that remains in Sean's record is

17   a preparer penalty IRS assessed to the CPA tax preparer Adams. IRS enjoined

18   Adams, and testified Sean's taxes were transmitted via the FIRE system by Adams.

19   Therefore, it is apparent that IRS and the AUSA's know it is Adams, and not Sean

20   who is the one that the preparer penalty is for in Sean's record. This is fraud on the

21   court meant to make it look like Sean just ignores warning after warning and

22   proceeds to continue to knowingly make false claim after false claim. In reality,
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 17 of 88 Page ID #:5348




 1   Sean just dutifully responded to the IRS telling Sean to "act now" and requesting

 2   info about Adam's claims for Sean, Sean never made a new claim. IRS prosecuted

 3   Sean criminally for each correspondence to fix the frivolous return that IRS

 4   requested, as if it were a brand new and criminal false claim. It was a bait and trap

 5   by IRS to ask Sean to send a corrected return then charge him criminally for

 6   following orders. Sean only gave IRS what they asked for and what he thought was

 7   corrected correspondence in regards to the original claim of the CPA's that they

 8   filed.   The alleged "19 penalties" which absolutely influenced the jury and

 9   established "actual knowledge" are in the record as only two preparer penalties that

10   are not signed by a manager involved in the assessment. Its key that the second

11   penalty says "number of violations is one", so the first preparer penalty is

12   overridden and in the end there is only one penalty in Sean's record for Adams.

13   This means Sean was never liable for a single civil frivolous penalty (or criminal

14   penalty) like IRS Kristy Morgan falsely testified. The truth is contrary to Kristy's

15   perjured testimony because the records reveal that all the preparer penalties but

16   one are completely reversed off Sean's record as IRS error and none are for Sean.

17   Kristy essentially provided illegal manual inputs that represent a snippit in time of

18   false accusations against Sean that IRS reversed. To be clear, no penalties were

19   actually for Sean in his record, but the fraudulent story from the AUSA and IRS

20   witness was to utterly insist and repeat Sean had 19 penalties (19 penalties is

21   absurd because its more than Sean's returns and correspondence combined). This




                                               15
 Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 18 of 88 Page ID #:5349




 1   court can see the one penalty remaining is not for Sean because the record shows

 2   clearly that it is a preparer penalty form 8278. See exhibit.H


 3   Kristy made up some imaginary fabricated record in her testimony that was

 4   unsupported by the actual record. IRS witness Kristy Morgan intentionally

 5   committed perjury with the AUSA's guidance, script and breached her duty by

 6   reading only parts of the record and fabricating evidence together in a colossal fraud

 7   on the court.

 8   The trial court truly was defrauded by the AUSA's withholding Brady evidence of

 9   the Adams injunction which proves that others actually committed the crime and

10   that the DoJ was targeting Halls clients including Sean,for ideology. Withheld

11   Brady evidence includes IRS investigating Sean only to find him so innocent of the

12   crimes in 2009 that in 2010, his tax preparer was enjoined for causing Sean's false

13   claims and the tax preparer ordered to tell Sean and his wife of the injunction. DoJ

14   monitored Adams, according to the injunction to ensure he complied, so the AUSA's

15   knew darn well Sean was never informed of the injunction or knew of the fact his

16   claims were considered false until being indicted.

17   Kristy Morgan is a professional fraudulent perjurer. Kristy flat out lied and

18   testified that no IRS agents use aliases, when agent Ted Hanson was an alias, and

19   she was the one who coordinated him to come to trial. Kristy lied and said there

20   was no audit when there is CLEAR audit history and audit reconsideration history.

21   Kristy testified there are no 1099-A's when Sean asked, which Sean testified is the

22   key document why he believed his claims were correct, but in reality, there are
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 19 of 88 Page ID #:5350




 1   pages of 1099-A's on the record. It was a total fraud on the court filled with a script

 2   of fabricated evidence, intentional omissions and lies to convict Sean.

 3   Transcript

 4   Q~ any audits? KM~ None
 5
 6

 7                Please See Exhibit G for OID records stated here

 8             a. Reality top of each transcript says audit history on both Sean and

 9                Melissa's record. The OID in exhibit 7 in his case 215-cr-00611-SVW-1 , is

10                stamped "audit recon July 19, 2009". Only a taxpayer can approve an

11                audit recon (reconsideration) but Sean had no idea it ever happened

12                until after jail and reviewing the records with help from outside. Kristy

13                falsely testified there are no audits. The record shows `audit history

14                yes' and `audit recon'(audit reconsideration) on the 2005 oid June 19

15                2009. This is material and she could have said `I don't know' and

16                looked at line one on the top of exhibit 1 and 2 to know her testimony

17                was totally false.

18            b. Kristy falsely testified there were no 1099 A's, which is the heart of

19                why Sean testified he believed the claims were legal. In reality there

20                are pages of 1099-A's. Once again Kristy could have been honest and

21                said she didn't know, and looked to find pages of 1099-A's, but she said

22                they weren't in the record.




                                                17
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 20 of 88 Page ID #:5351




 1         c. It was like pulling teeth to get a straight answer out of Kristy who

 2            insisted on hiding behind her willful ignorance. Sean "What does the

 3            A stand for in 1099 A?" Kristy~ Acquisition. Sean or? Kristy~

 4            Abandonment. Kristy is willing to give one explanation as if it is the

 5            final word even if there are two possible answers which is the same as

 6            a half-truth which is a full lie.

 7         d. Kristy was told to go to page 4 of Melissa's 2007 return exhibit 13 by

 8            the AUSA. Page 1-3 of exhibit 13 are two 2008 OID's in the name and

 9            social security number of some guy Sean and Melissa do not know

10            named Larry D Beher's, a government contractor who works in data

11            and a tax firm, asking for $103,000. to be deposited to some bank

12            account for his benefit which Kristy Morgan for IRS helped hide with

13            the AUSA's, even though that is identity theft and fraud and exactly

14            the scope of 287 offenses. PACER has exhibits 12 and 14 provided by

15            the AUSA's, but this exhibit 13 is conspicuously kept private and off

16            the public record to hide it because it shows ID theft, unreliable

17            tampered IRS records, and fraud. Larry should be charged with 287

18            false claims, not Sean, but Kristy helped the prosecutors carefully

19            avoid that type of Brady evidence to focus on totally fabricated false

20            evidence. Larry's business is Nova West Communications in Tucson, a

21            data communications firm. Larry's background check reveals he works

22            with Horowitz and Weinstien, a tax law firm so he had access to tax
 Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 21 of 88 Page ID #:5352




 1                data systems. see Exhibit I. It appears that IRS and DoJ are possibly

 2                 willing to hire a government contractor to create false evidence to

 3                convict a political opponent like Sean. Then IRS and DoJ will do

 4                anything to hide the government contractor's involvement by skipping

 5                over that damning evidence. No wonder Sean was refused discovery,

 6                he would have seen Larry's false claims, tampered evidence and raised

 7                hell.


 8   Kristy insisted Sean was warned of criminal consequences for his claims because

 9   the frivolous letter told him to read the IRS book "The Truth About Frivolous

10   Positions" and said his claims were frivolous. Kristy and the AUSA's fraudulent

11   theory of guilt hinges on noticing Sean to read this book and Kristy falsely testified

12   she was familiar with the contents of the IRS book. Frivolous claims are civil and is

13   not proper warning of false, fictitious or fraudulent claims which is proper criminal

14   warning. She insisted, Yes, she is familiar with the contents and remarked,"the

15   book is 70 pages and available to anyone who may wish to read it". When co-

16   defense counsel Brody questioned Kristy if she ever read the 70 page book and

17   further inquired, she came clean that she never read it, is not a lawyer, knows

18   nothing about law, or if there is conflicting case law, or if IRS ever lost a case.

19   Kristy was the head of the IRS frivolous penalty program for 10 years and in other

20   cases she testified she herself wrote the frivolous warning and penalty letters. This

21   is very hard to believe Kristy knows nothing about IRS ever losing a case,

22   considering the IRS targeting scandal was so huge, and IRS lost very visible cases



                                                [L'~
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 22 of 88 Page ID #:5353




 1   and her department was involved. Anyone in IRS would know of IRS losing those

 2   cases which was the biggest scandal in America, so it appears she did not want to

 3   bring any focus onto the deeply connected issue of the IRS tea party targeting

4    scandal in this case. If she really didn't know anything of law or IRS history which

 5   is her duty to know, she is grossly ill equipped to be a court witness coordinator or

6    to have actually WRITTEN the frivolous warning and penalty letters that legally

 7   binds people. Kristy is hostile, impeachable and in breach of duty because her duty

 8   is to be familiar with past and present policy, including many laws and to tell the

 9   truth. Kristy Morgan failed pretty much all of her duties, intentionally perjured her

10   testimony for the AUSA's benefit and fabricated and omitted evidence by reading

11   only parts of the bogus tampered record. This fraud on the court is so clear because

12   all the perjury is in connivance with the AUSA's who fed her that bogus script and

13   requested selected cherrypicked parts of the record from Kristy. IRS and DoJ bad

14   actors did fraud on the court in connivance with each other in order to continue

15   their unequal protection of the law targeting and discrimination practices.


16      2b. JURY MISCONDUCT IN CONNIVANCE WITH THE AUSA'S,JURY BIAS

17         The AUSA's and juror Katie Ingebretson are guilty of jury misconduct and

18         fraud on the court because it is unfair and prejudicial Katie the plaintiff's

19         consultant was in the jury. Katie lied by omission on purpose to say she is a

20         green consultant to get on the jury. See Exhibit J

21   The jury pool was filled with mostly government employees and operatives. The

22   Obama appointed AUSA Makarewicz helped place Katie who is an Obama



                                               20
 Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 23 of 88 Page ID #:5354




 1   campaign team member on the jury and this political alliance has the appearance of

 2   a premeditated hit team to destroy Sean. Katie was either paid to come to be in the

 3   jury, or the AUSA's used software to select a jury including Obama government

 4   operatives, which is fraud on the court, misconduct, contempt of court, unfair trial,

 5   denial of due process and a rigged jury. Obviously, it certainly has the appearance

 6   of unfairness and prejudice which denies due process. Sean believes Katie was paid

 7   by the AUSA's to infiltrate the jury because if Katie wasn't in on the fraud on the

 8   court with the AUSA, she would have been honest about her political operative

 9   consulting. Instead of being fully honest like an honorable impartial juror she said

10   her job was consulting, then when pressed said only green consulting. Katie worked

11   for DoD and is an expert in infiltration, so she knew what she was doing by only

12   telling the court and Sean she was a green consultant when she actually owns a

13   political consulting company! Sean claims fraud on the court and juror misconduct

14   and bias by Katie Ingebretson, in connivance with the AUSA's, that has a

15   substantial likelihood of prejudice by placing Katie an Obama operative in the jury

l6   pool. There is NO way this wasn't a rigged, biased, compromised jury that led to

17   the result. It appears that Katie was installed in the jury specifically to infiltrate

18   and ensure the guilty verdict against Sean. Substantial likelihood of prejudice

19   exists because "extraneous material, judged objectively, is inherently and

20   substantially likely to have influenced the juror" or because there is evidence the

21   juror was actually biased. In this case it's both.




                                                21
 Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 24 of 88 Page ID #:5355




 1   One bad biased apple like Katie Ingebretson ruins the whole jury, and in this case

 2   her misconduct to get herself on the jury denies Sean due process, a fair trial and

 3   impartial jury. Its shocking and outrageous the jury was flat out rigged and biased

 4   with Obamas chief operational operator and campaign manager.

 5      2c. SERIOUS MISCONDUCT. CONTEMPT OF COURT BY PROSECUTOR

 6      DUE TO AUSA'S DEFYING COURT ORDERS TO REDACT PREJUDICIAL

 7      EVIDENCE

 8   As part of the fraud on the court the AUSA's defied and then mislead the court that

 9   they complied, in regards to redacting or limiting barred evidence and they are

10   therefore guilty of fraud on the court, misconduct and contempt of court in material

]1   ways that led to Sean's conviction.

12   First, the witness/exhibit list given to the jury provided by the AUSA's unfairly

13   described the instruments as `false instrument'. The judge ordered this highly

14   prejudicial verbiage to be redacted. The AUSA's did not redact `false instrument'

15   submitted on exhibit list as per the Judge's order, which clearly led to Sean's

16   conviction because the AUSA's predefined the instruments as false for the jury.

17   Secondly, the AUSA's defied the judge and are in contempt of court because the

18   Judge ordered they could not bring up tax deficiencies since it wasn't a tax evasion

19   case. Sean runs nonprofits and owes no taxes, but the AUSA's went on and on

20   about purported tax deficiencies and him only paying a dollar in taxes which is

21   highly prejudicial and irrelevent.

22   Third, the AUSA's defied the judge and are in contempt of court because the Judge




                                               22
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 25 of 88 Page ID #:5356




 1   ordered them to only enter Barbara Lavender emails up to pg. 4 into evidence, yet

 2   they entered the whole huge exhibit which included mountains of accusations Sean

 3   was unable to confront and the judge never got to see and approve.

 4   The fraud on the court and misconduct includes the AUSA's not divulging their

 5   nationwide wholly discriminatory and unconstitutional scheme to convict Halls

 6   clients for ideologies, which really does shock the conscience. Where a government

 7   agent has "time to make unhurried judgments, upon the chance for repeated

 8   reflection, largely uncomplicated by the pulls of competing obligations," deliberate

 9   indifference to a person's rights can be shocking. As the Second Circuit has noted,

10   "County of Sacramento strongly suggests that in those circumstances when actual

11   deliberation is possible, a showing of deliberate indifference will establish

12   Fourteenth Amendment liability." In this case, the AUSAs had ample time for

13   deliberation and in fact deliberated and was non-feasant for 6 years before acting

14   NATIONWIDE to take down conservatives that hold ideologies DoJ and IRS wishes

15   to target and punish. The IRS offices involved in this case are a smoking gun

16   because it originated in 2 of the 5 offices involved in the nationwide IRS tea party

17   targeting scandal(Laguna Beach and El Monte). Furthermore, this case involves

18   the same years of the discriminatory IRS tea party targeting scandal and the same

19   offices that have already been made to pay millions of dollars to victims for

20   targeting conservatives "patriots" and political groups due to discriminatory

21   practices. In the IRS scandal the IG report states there was a BOLO (be on the

22   lookout) list of targeted groups. "Patriots" and "sovereign citizens" and "right wing




                                               23
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 26 of 88 Page ID #:5357




 1   radio hosts" like Sean were targeted by IRS according to ample public records such

 2   as the IG report and IRS Lois Lerner emails obtained by Judicial Watch.

 3

 4

 5      2d. DENIAL OF DISCOVERY IS DENIAL OF DUE PROCESS AND ABILITY

 6      TO PROPERLY PREPARE DEFENSE

 7   The prosecutors flat out lied and said they gave discovery but gave none at all.

 8   First, the prosecutor gave half-truths which are actionable as whole lies early on in

 9   the faretta hearing, insisting discovery was already provided. Thankfully Sean had

10   an attorney Cader who spoke up and asked, "all 55,000 pages?" to which the

11   prosecutor fraudulently replied "yes". Cader stated firmly, "well I haven't got it" to

12   which the prosecutor mislead the court again that it was provided. Co-defense

13   attorney Brody chimed in with, "I have not yet received a passcode to view my disc".

14   Only after being confronted by two attorneys did the prosecutor come clean and

15   admit there is a "caveat that the discovery was provided but not the passcode to

16   view it". Sean fired the attorney Cader and went pro per. With no attorneys to

17   stand up for the truth of not having discovery the judge kept believing the

18   prosecutors that discovery was provided, despite Sean insisting he never received

19   any discovery. This is a full-blown fraud on the court by the AUSA's intended to

20   deny Brady discovery that proved Sean's innocence and impeaches the governments

21   theory of guilt. The denial and withholding of all discovery in this case was a key

22   part of the fraud on the court, led to the jury's verdict, and was intended to deny




                                               24
 Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 27 of 88 Page ID #:5358




     Sean the ability to defend bogus charges and to impede the judicial machinery

 2   itself. See Exhibit K

 3    The court failed its duty to ensure discovery and due process was really provided to

 4   Sean. The lack of discovery denied Sean due process and ensured Sean was unable

 5   to properly prepare a defense to these blatantly fabricated exhibits placed into

 6   evidence under Sean's nose in secret. Sean kept testifying he was "going in blind".

 7   The AUSA's intentionally withheld discovery and insisted it was provided already in

 8   order to hide their wrongdoing and hide their fraudulently fabricated evidence. It is

 9   fraud on the court that access to discovery was never provided in order to deny Sean

10   ability to defend and to impede the judicial machinery.

11             AUSA1vrr~r.Fan THE COURT TO THIlVK SEAN WAS THEARCHITECT

12   AUSA Makarewicz fabricated lies out of thin air and omitted evidence to paint a false story so

13   she could intentionally mislead the judge to believe that Sean is the architect who "figured out

14   the OID's on his own"and"made the checks on check stock"(which the AUSA's and IRS knew is

15   impossible because it requires machines Sean never hack. In sentencing Sean got 72 months

16   and his wife 2 years because the judge said Melissa was the follower and Sean the architect.

17   When the judge asked the AUSA ifthese charges were the same charges in the other trial

18   against Hall and Adams the AUSA's replied no, which is true, but the judge was mislead to think

19   these were crimes Sean did and that the real architects were not charged with these because

20   these were charges committed by Sean. Telling the judge that these are not crimes in any other

21   case was a dirty trick and a very tricky halftruth/whole lie fraud on the court intended to impede

22   the judicial machinery itselfin order to charge Sean the follower client as the architect fraudster.




                                                     25
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 28 of 88 Page ID #:5359




 1      A. FIC'ITrIOUS MORPHIlVG VICTIM WITH NO STANDING

 2   It is fraud on the court and contempt of court by not having a real victim with

 3   standing. Sean objected to the lack of standing of the plaintiff repeatedly and there

 4   really is no victim with standing, which means there is void jurisdiction. The court

 5   did not grant a single purported victim of 514 offenses any restitution, or make

 6   anyone whole despite the court calling Barbara Lavender a sad sack. Barbara

 7   wasn't the plaintiff, she was a witness. The plaintiff is required to have standing,

 8   prove standing prior to anything else, and part of standing is the plaintiff must

 9   request remedy from the court for their own injury. This was a void sham. USA

10   never even asked the court to provide the alleged private victims a remedy or

11   restitution which defies the doctrine of standing. The court ordered restitution to

12   IRS for the 371 charge despite the plaintiff previously claiming that there was no

13   loss and falsely proclaiming on record in the Faretta hearing that the maximum

14   penalty is prison time, but no restitution. Imprisoning Sean with no victim under

15   oath who asks for remedy that the court granted them by a judgment in their favor

16   that made the plaintiff victim whole is unheard of in the customs of man. The court

17   awarded restitution on a purported debt that was in dispute and never adjudicated

18   after the trial where Sean was told no restitution would be ordered. The court

19   denied the confrontation clause with the IRS officer "Ted Hansen" who called the

20   return "erroneous" and owed,"because it's not a tax evasion case", so Sean couldn't

21   even challenge the debt or confront his accuser, which is draconian like a star




                                               ►.
                                               .
 Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 29 of 88 Page ID #:5360




 1   chamber. This is a breach of the doctrine of standing on all counts making the whole

 2   thing void for no standing, which is jurisdictional and fraud on the court.

 3   The AUSA's told the court when asked,"I don't know who the victim is". (Status

 4   Conference 3-23-16 start pg 13) Later, AUSA's claimed the victim was the

 5   Californian private clients of Sean's (which interferes with the intrastate exception

 6   and State Sovereignty for the Federal government to sue on behalf of injured

 7   Californians or California itself, and is in excess of jurisdiction and void). After trial

 8   in the sentencing recommendation the morphing fictitious victim was said to be the

 9   financial institutions and not the clients who were the victims in trial. No financial

10   institution complained or reported a loss or sued Sean as a plaintiff to be a proper

11   victim. This is blatant fraud on the court and contempt to have a fictitious

12   morphing victim with no remedy even asked for from the court to redress a wrong.

13   It's a denial of due process and a void order for restitution by the court adding

14   restitution for IRS as if they were a rightful plaintiff victim, so unexpectedly after

15   trial where the disputed debt was never ruled as due and owing. Restitution is void

16   because the AUSA's concede on record there was no loss and the maximum penalty

17   will not include restitution.

18   All of this AUSA fraud, IRS witness fraud and Obama operative Juror fraud is

19   shocking and outrageous. The AUSA's, IRS witness and political operative juror all

20   worked together as a "fraud on the court" "take down team". The knowing

21   withholding of Brady evidence and withholding of all discovery under the false guise

22   it was provided, and fraudulent misrepresentations and omissions of facts by the




                                                27
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 30 of 88 Page ID #:5361




 1   AUSAs in collusion with IRS witness Kristy Morgan, and in particular the

 2   fabricated evidence and totally false perjury, is fraud on the court intended to win at

 3   all costs at the expense of justice and to impede the judicial machinery. It was also

 4   an unfair trial that is invalid in so many ways.

 5   Sean is exercising his right to habeas corpus which means "bring the body". Where

 6   is the body of the injured party? The required body cannot be brought to face Sean's

 7   accuser because the required body does not exist. There is no body who has a

 8   verified claim of standing.

 9
10               ERRORS OF LAW THAT PROVE VOIDNESS OF EACH COUNT
11                         CLAIM OF LACK OF JURISDICTION
12
13   LACK OF JURISDICTION (and proof of actual innocence) Count 1. Conspiracy —

14   it's a Klein conspiracy 371, therefore the indictment is insufficient and void. Count

15   1 must be quashed for failing to be an adequate accusation in common law because

16   the particular function of IRS being impeded by what precise conduct Sean did is

17   not named. People can't be convicted for writing letters, but that's what happened

18   here because Klein particulars were not adhered to, that the Supreme Court in the

19   Klein case says is required when IRS is the agency to be a proper accusation. For

20   the reasons explained in HIein, the indictment Count 1 is insufficient and void on

21   its face.

22   LACK OF JURISDICTION (and proof of actual innocence) Count 2, 3, 4 False

23   Claims. — It is well settled the crime of false claims 287 was complete when

24   transmitted by Adams, which is past the statute of limitations March 6, 2009. As a




                                               28
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 31 of 88 Page ID #:5362




 1   matter of law, acts, corrections and correspondence asked for by IRS in furtherance

 2   of the first claim, that was the crime and was completed March 6, 2009 by Adams,

 3   don't count as Sean FILING a new false claim. The AUSA's concede the OID's and

 4   information returns transmitted through the FIRE system were the basis of the

 5   crimes. It's important to note, IRS testified not a single OID or information return

 6   came from Sean, only from Adams. The false claims are not the corrections IRS

 7   asked Sean to send because the information returns and OID's need to be with the

 8   [original) return to complete the false claim. Sean only sent the corrected returns

 9   which were reliant on the original OID's, meaning Sean only sent a return but

10   never transmitted the part that was false. Sean was charged for 2 corrected 2006

11   returns that IRS told Sean to send in order to get the $IRS said they owed Sean

12   from 2007. Both false claims counts were based on the single 2006 OID and

13   information return advised and transmitted in 2009 by Adams. Subject matter

14   jurisdiction is lacking, Sean's conduct is outside the scope of the statute, meaning

15   the false claims counts are void.

16   By law when a preparer is involved (and IRS testified and concedes CPA Adams

17   caused and transmitted and advised the claims were legal) the conduct does not fall

18   under the scope of 287(or 371) and IRS cannot refer it to a US Attorney. There is

19   no subject matter jurisdiction on all 287 counts because a preparer was involved,

20   because IRS transferred the case to AUSA's which is not proper under 287 when a

21   preparer is involved, and because only the original claim counts because the crime

22   is complete when the first claim is transmitted to IRS. Sean's conduct was outside




                                               29
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 32 of 88 Page ID #:5363




 1   the scope of the statute as Congress intended. The tax preparers should have been

 2   charged according to IRS rules and Sean sued civilly and promptly before memories

 3   grew dim well over 5 years after the claims were transmitted and the crime was

 4   complete.

 5   LACK OF JURISDICTION (and proof of actual innocence) Count 9-32 are void for

 6   being outside the scope of Federal regulatory authority. See Carol Anne Bond v

 7   USA. The 514 counts are void for lack of subject matter jurisdiction, for infringing

 8   on state sovereignty, and for exceeding Constitutional authority granted to

 9   Congress in Article 1 section 8. Period. By law, and because of how Congress wrote

10   the statute including location, these 514 charges require the acts to be `in United

11   States', or `interstate using commerce'. Location was written into the statute, which

12   is rare and vitally important, and location "in United States" is an element or

13   essential ingredient, but was never proved. Sean is convicted on less than all

14   elements, and Location "in United States" is actually fully disproved by the

15   indictment, which states all 514 counts were in California, a separate sovereignty.

16   All conduct was purely intrastate which is outside Federal criminal jurisdiction or

17   Congress authority to regulate. Sean was convicted on less than all elements and

18   the one element missing (location in United States) proves the Federal government

19   exceeded jurisdiction to convict Sean. Intrastate bonds such as these, fictitious or

20   not, are subject to a safe harbor exception and it's up to a purported victim to sue

21   Sean civilly if wronged.




                                               30
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 33 of 88 Page ID #:5364




 1   The Feds can't waltz into California and prosecute California Citizens acting as if

 2   the Federal Government is the victim or that the Federal government can sue on

 3   behalf of California State Franchise Tax Board or to vindicate the allegedly

 4   wronged people of California. The court knows this, or should know this fact of the

 5   limits of Federal criminal jurisdiction and why it is exceeded in this case.

 6   There was a lawful safe harbor exception, which the USA's knew or should have

 7   known, that they intentionally withheld from the court, which is more fraud on the

 8   court intended to impede the judicial machinery by not informing anyone of the

 9   exception. The federal Intrastate Exemption exempts "any security which is a part

10   of an issue offered and sold only to persons resident within a single State or

11   Territory, where the issuer of such security is a person resident and doing business

12   within or, if a corporation, incorporated by and doing business within, such State or

13   Territory." This exemption recognizes that an issuer that is only offering and selling

14   securities within one state and doing most of its business within that state is best

15   left alone by the federal securities laws and left to the regulatory authority of the

16   state in which that issuer is located and offering securities. The record shows the

17   governor of California got a bond from Sean and it was not criminal in California,

18   Sean was simply written back, given due process and told to find a different form of

19   payment. The IRS should have been as reasonable as the governor of California by

20   giving due process and informing Sean of the invalidity of his bonds he got from

21   Adams and Hall under their advice it was legal. This clear lack of Federal

22   jurisdiction and Sean's pursuance of law under safe harbor exceptions for all 514




                                               fell
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 34 of 88 Page ID #:5365




 1   charges is cognizable in the great writ and proof the counts 7, 9-32 are void. The

 2   court has absolutely no criminal jurisdiction for any 514 charge.

 3   LACK OF JURISDICTION It cannot be overstated that the judge asked in

 4   sentencing, "exactly how does the court have criminal jurisdiction" over the 514

 5   count, where the State of California Franchise Tax Board is the victim, and then

 6   failed the courts duty to inquire further into if the court really had proper

 7   jurisdiction. The court inexplicably said, "I find it [criminal jurisdiction] unusual

 8   but don't want to say more at this time". (See sentencing hearing) By law there is

 9   no jurisdiction for a single 514 count and habeas corpus or Rule 60 is proper to

10   dismiss the 514 counts. Once each count and each charge in the indictment is

11   vacated for lack of subject matter jurisdiction the entire case crumbles with no

12   charges remaining. All charges are void for lack of jurisdiction for different reasons

13   explained herein.

14   BIAS

15   The court never did help Sean get discovery and moved on. The judge was biased,

16   even threatening Sean not to challenge jurisdiction or "there will be consequences

17   even more dire than anything in this trial", which sounded like a threat to Sean.

18   After verdict the judge questioned the courts criminal jurisdiction on 514 count 10,

19   saying criminal jurisdiction seemed "unusual" and he said he "did not have more to

20   say at this time", deferring to the AUSA's to incorrectly determine jurisdiction was

21   proper to sue on behalf of California State Franchise Tax Board, which is in error.

22   The court overruled Sean's objections and allowed evidence to be admitted on the




                                                32
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 35 of 88 Page ID #:5366




 1   same count where criminal jurisdiction was later questioned and that evidence

 2   surely influenced the jury. The court granted everything the AUSA wanted and

 3   denied everything Sean wanted illogically, which all had the appearance of bias.

 4

 5

 6                                 VINDICTIVE PROSECUTION

 7   1. There is a presumption of extreme animus,hatred and vindictiveness because the

 8      government went so far as to interfere with and stop Sean's private go fund me and all other

 9      fundraisers to support his right to appeal and access the courts. The AUSA's mentioned the

10      fundraisers in sentencing and stated he raised less than the amount he was trying to raise.

11      What Valerie acting as the AUSA failed to mention is that the DoJ illegally exceeded

12      jurisdiction and abused power to strongarm the fundraising site to literally cancel the "Sean's

13      appeal defense fundraiser'' pre-sentencing to return the funds to donors. The fundraiser site

14      has a whole section to raise legal defense funds but that did not stop the AUSA's from once

15      again targeting Sean. DoJ obstructed Sean's fundraiser by the AUSA's sencling notice to

16      terrify donors ,stating the donations "thwart the will of the DoJ" and must be returned. The

17      AUSA's or DoJ itselflows no bounds to the lengths they will go to vindictively and

18      maliciously deny equal protection and due process to Sean. Sean never gets notice,just an

19      ambush attack with no wariung by these AUSA's on a mission to destroy Sean as a political

20      target. It was clearly intentional and way too overzealous for the government to go so far as

21      to exceed jurisdiction, enter Sean's private affairs where government has no authority,in

22      order to deny Sean any monetary way to defend these bogus charges that Adams and Hall




                                                    33
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 36 of 88 Page ID #:5367




        should have been convicted for. How on earth is this NOT vindictive? It is vindictive

 2       prosecution and a political persecution on its face.

 3   2. There is a presumption of vindictiveness and overzealous,invidious prosecution by the

4        prosecutor's constantly attacl~ng Sean's alleged "sovereign citizen" beliefs rather than focus

 5      on the elements they needed to prove. Their focus from day one up until recently was always

6       on labelling Sean a sovereign citizen to the court in order to discredit him,stereotype him and

 7      txy to justify targeting him for selective prosecution with all of Halls purportedly "sovereign

 8      citizen" clients they illegally and impermissibly went after to impermissibly prosecute.

9    3. There is a presumption of vindictiveness and overzealousness because the US Attorney

10       manual suggests 15 charges maximum in an indictment to appear fair, but the AUSA's

11      chose to charge Sean with 29 charges,threatening 650 years in jail, which seems extremely

l2      vindictive and not fair by the government's own standard offairness. It appears to outsiders

13      and to Sean as an extremely excessive and afull-blown political attack to request 650 years.

14      The excessive charges appear especially malicious, unfair and vindictive in light ofthe fact

15      that the crimes were not even caused by Sean,and the real criminals let offthe hook. The

16      AUSA's vindictively went after Sean and used him as an e~mple because of his radio show

17      following, because IRS hated right wing radio hosts according to Lois Lerner the same years,

18      and because the victim clients like Sean were selective targeted for prosecution. Its malicious

19      and vindictive to prosec,•ute Sean for others crimesjust to create publiaty deterrexice to detour

20      constitutionally protected ideology the government did not like and thatis precisely what

2]      happeneri here.

22   4. There is a presumption of vindictiveness because the IR,S ignored all of Sean's letters for 6




                                                      fti!
 Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 37 of 88 Page ID #:5368




 1      years. After Sean sent a questionnaire that Adam's and Hall made to IRS officer Ted

 2      Hanson the IR,S did a violent no knock raid to collect the evidence in this case, despite the

 3      record showing that IRS previously closed criminal investigations against Sean after

 4      investigating and ordering Sean's tax preparers to tell Sean ofthe t~ issues &injunction.

 5   5. The record shows no response to Sean's letters sent by a notary stating the AUSA's were

 6      prosecuting him vindictively, which a tacit agreement ofvindictiveness and prima fascie

 7      evidence of an unrebutted presumption of vindictiveness.

 8   6. There is a presumption of vindictiveness because the government never refuted Sean's

 9      presumption in trial where he said that the government was out to get him and hates him for

10      exposing government secrets and investigating them.

11   7. There is a presumption of vindictiveness because the government never told Sean that

12      signing documents you never read after being advised by tax preparers is a full defense to the

13      taY crimes, or that there is no criminal jurisdiction for the 514 counts that are pure state

14      jurisdiction.

15   CONCLUSION

16   Sean's imprisonment was part of a well documented IRS and DoJ scheme to silence

17   free speech and free association. Admitted on public record is a shocking scheme of

18   DoJ and IRS to target Halls clients for selective prosecution simply for holding

19   constitutionally protected "sovereign ideology". Sean was selectively prosecuted by

20   IRS and DoJ "piecing together false charges" through fraud on the court, all of

21   which is unconstitutional and shocking. Sean is in prison unlawfully by being

22   denied due process and equal protection. The IRS and DoJ bad actors like the




                                                     35
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 38 of 88 Page ID #:5369




 1   AUSA's are literally acting in a systematic anti-government way, with admitted

2    animus toward the people they are supposed to serve, and anti-American values.

 3   This court has a duty to immediately vacate the void charges and restore Sean's

4    freedom.

5                                                  I'._~   _s

6    It is Sean's wish to be immediately released from custody in order to have his right to liberty and

7    freedom restored and the void charges and void restitution vacated

8    Wherefore Sean prays that the court grant him reliefto which he maybe entitled in this

9    proceeding.

10   I affirm under penalty of perjury the foregoing is true and correct according to United States law.

11



                                                            vl n             e~
12                                 Respectfully,

13                                 Sean David Morton, all rights reserved

14

15                                                          Date December 8, 2020




                                                      36
       Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 39 of 88 Page ID #:5370
              Case 2:15-cr-00611-SVW Document 278 Filed 09/20/17 Page 1 of 5 Page ID #:4009
                                             contested Judgement ire                                rrc~
                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                               Docket No.             2:15-cr-00611-SVW

 Defendant           Sean David Morton                                      Social Security No. 7        7     1    2

 akas: None                                                                 (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH       DAY     YEAR

              In the presence of the attorney for the government, the defendant appeared in person on this date.      09        IK      2017


 COUNSEL                                                             Sean David Morton, pro se
                                                                           (Name of Counsel)

    PLEA            ~ GUILTY,and the court being satisfied that there is a factual basis for the plea.~         NOLO    ~  NOT
                                                                                                             CONTENDERE   GUILTY
  FINDING  There being afinding/verdict of GUILTY,defendant has been convicted as charged of the offenses) of:
          Conspiracy to Defraud the United States in violation of 18 U.S.C.§ 371 as charged in Count 1; False Claims to the
          United States; Causing an Act to be Done in violation of 18 U.S.C.§ 287 and 18 U.S.C.§ 2(b) as charged in Counts 2 &
          3; and Fictitious Obligations; Causing an Act to be Done in violation of 18 U.S.C.§ 514(a), and 18 U.S.C.§ 2(b) as
          charged in Counts 6 & 7,9-32 of the First Superseding Indictment
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau ofPrisons to be imprisoned for a term of:


        SEVENTY-TWO(72) MONTHS

        This term consists of 72 months on each of Counts 6, 7, and 9 through 32, and 60 months on each of counts 1, 2, and 3, of the First
Superseding Indictment, all to be served concurrently.

         Upon release from imprisonment, the defendant shall be placed on supervised release for a term of five years. This term consists of5
years on each of Counts 6, 7, and 9 through 32 and 3 years on each of Counts 1, 2, and 3, of the First Superseding Indictment, all such terms to
run concurrently, under the following terms and conditions:

         1.         The defendant shall comply with the rules and regulations of the United States Probation Office, General Order OS-02.

        2.          The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered financial obligation.
                    In addition, the defendant shall apply all monies received from lottery winnings, inheritance,judgments and any anticipated
                    or unexpected financial gains to the outstanding Court-ordered financial obligation.

        3.          The defendant shall truthfully and timely file and pay taxes owed for the years of conviction, and shall truthfully and timely
                    file and pay taxes during the period of community supervision. Further, the defendant shall show proof to the Probation
                    Officer of compliance with this order.

        4.          The defendant shall not engage, as whole or partial owner, employee or otherwise, in any business involving the sale of
                    financial instruments or providing debt relief services without the express approval of the Probation Officer prior to engaging
                    in such employment. Further, the defendant shall provide the Probation Officer with access to any and all business records,
                    client lists, and other records pertaining to the operation of any business owned, in whole or in part, by the defendant, as
                    directed by the Probation Officer.

        5.          The defendant shall cooperate in the collection of a DNA sample from the defendant.



CR-104(wpd 10/15)                                 JUDGMENT &PROBATION/COMMITMENT ORDER                                                     Page l of 5
       Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 40 of 88 Page ID #:5371
             Case 2:15-cr-00611-SVW Document 278 Filed 09/20/17 Page 2 of 5 Page ID #:4010

  USA vs.    Sean David Morton                                                    Docket No.:       2:15-cr-00611-SVW

         The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant poses a low risk of
future substance abuse.

         It is ordered that the defendant shall pay to the United States a special assessment of $2,900, which is due immediately.

         It is ordered that the defendant shall pay restitution in the total amount of $480,322.55 pursuant to 18 U.S.C. § 3663A

         The amount of restitution ordered shall be paid as follows:

         Victim                                          Amount

         IRS-RAGS                                        $480,322.55
         Attn: Mail Stop 6261, Restitution
         333 W.Pershing Avenue
         Kansas City, MO 64108

         The Court finds from a consideration of the record that the defendant's economic circumstances allow for restitution payments
pursuant to the following schedule:

          Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of
Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after release from custody, monthly
installments of at least ]0% of gross monthly income shall be made during the period of supervised release. These payments shall begin 30 days
after the commencement of supervision.

         Defendant is advised of his rights on appeal.

         The underlying indictment is dismissed.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period pernutted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.

                                                                                  -~
                                                                                                    1 ~~~

            September 20, 2017
            Date                                                       STEPHEN V. WILSON,U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                       Clerk, U.S. District Court




            September 20, 2017                                By   ~~`~"' rr`' ~~
            Filed Date                                                 Deputy Clerk



 The defendant shall comply with the standard conditions that have been adopted by this court(set forth below).

                             STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                              While the defendant is on probation or supervised release pursuant to this judgment:




CR-104(wpd 10/I S)                             JUDGMENT &PROBATION/COMMITMENT ORDER                                                    Page 2 of5
      Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 41 of 88 Page ID #:5372
            Case 2:15-cr-00611-SVW Document 278 Filed 09/20/17 Page 3 of 5 Page ID #:4011

 USA vs.    Sean David Morton                                                     Docket No.:       2:15-cr-00611-SVW



 1.   The defendant shall not commit another Federal, state or local crime;     ]0. the defendant shall not associate with any persons engaged in criminal
 2.   the defendant shall not leave the judicial district without the written        activity, and shall not associate with any person convicted ofa felony
      permission of the court or probation officer;                                  unless granted permission to do so by the probation officer;
 3.   the defendant shall report to the probation officer as directed by the    1 1. the defendant shall permit a probation officer to visit him or her at any
      court or probation officer and shall submit a truthful and complete            time at home or elsewhere and shall permit confiscation of any
      written report within the first five days of each month;                       contraband observed in plain view by the probation officer;
 4.   the defendant shall answer truthfully all, inquiries by the probation     12. the defendant shall notify the probation officer within 72 hours of
      officer and follow the instructions of the probation officer;                  being arrested or questioned by a law enforcement officer;
 5.   the defendant shall support his or her dependents and meet other          13. the defendant shall not enter into any agreement to act as an informer
      family responsibilities;                                                       or a special agent ofa law enforcement agency without the permission
 6.   the defendant shall work regularly at a lawful occupation unless               of the court;
      excused by the probation officer for schooling, training, or other        14. as directed by the probation officer, the defendant shall notify third
      acceptable reasons;                                                            parties of risks that may be occasioned by the defendant's criminal
 7.   the defendant shall notify the probation officer at least 10 days prior        record or personal history or characteristics, and shall permit the
      to any change in residence or employment;                                      probation officer to make such notifications and to conform the
 8.   the defendant shall refrain from excessive use ofalcohol and shall not         defendant's compliance with such notification requirement;
      purchase, possess, use, distribute, or administer any narcotic or other   15. the defendant shall, upon release from any period of custody, report
      controlled substance, or any paraphernalia related to such substances,         to the probation officer within 72 hours;
      except as prescribed by a physician;                                      16. and, for felony cases only: not possess a firearm, destructive device,
 9.   the defendant shall not frequent places where controlled substances            or any other dangerous weapon.
      are illegally sold, used, distributed or administered;




CR-104(wpd 10/l5)                                   JUDGMENT &PROBATION/COMMITMENT ORDER                                                             Page 3 of 5
       Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 42 of 88 Page ID #:5373
             Case 2:15-cr-00611-SVW Document 278 Filed 09/20/17 Page 4 of 5 Page ID #:4012

 USA vs.     Sean David Morton                                                 Docket No.:     2:15-cr-00611-SVW


             The defendant will also comply with the following special conditions pursuant to General Order Ol-OS (set forth below).


                STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth(I S`h)day after the date ofthejudgment pursuant to 18 U.S.C.§3612(fl(1). Payments maybe subject
 to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed prior to Apri124, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendants ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).

           Payments shall be applied in the following order:

                    1. Special assessments pursuant to 18 U.S.C. §3013;
                    2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                             Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                             The United States as victim;
                    3. Fine;
                    4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                    5. Other penalties and costs.

                              SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer:(1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure; and(3)an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition,the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

           The defendant shall maintain one personal checking account. All ofdefendant's income,"monetary gains," or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment ofall personal expenses. Records ofall other bank accounts,including any
 business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/IS)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                      Page 4 of 5
       Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 43 of 88 Page ID #:5374
            Case 2:15-cr-00611-SVW Document 278 Filed 09/20/17 Page 5 of 5 Page ID #:4013


                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                   to
     at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
           Date                                                      Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                              By
           Filed Date                                                Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

        These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


       (Signed)
                    Defendant                                                       Date




                    U. S. Probation Officer/Designated Witness                      Date




CR-104(wpd 10/15)                               JUDGMENT & PROBATIONlCOMMITMENT ORDER                                                       Page 5 of5
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 44 of 88 Page ID #:5375




   Sean Morton #73055-112
   FCI Big Spring, Texas,
   1900 Simler Avenue,
   Big Spring, Texas 79720



               UNITED STATES DISTRICT COURT CENTRAL CALIFORNIA




    Sean David Morton
                                                                 Case No.
            Petitioner, Pro Per
                                                                Motion to vacate, set aside or correct the
      v.                                                        sentence under 28 USC 2255

    UNITED STATES                                               expedited writ of habeas corpus

            Respondent                                          THE GREAT WRIT (original
                                                                constitutional habeas corpus)




                                              Exhibit List


   Exhibit A. —Video Link and attached transcript Gordon Hall Ninth
   Circuit........................................................................................ Page 5

   E~ibit B. - Judicial Evidence claiming Sean is a client/victim of Adams and Hall
   ...................................................................................................Page 5

   Exhibit C. -UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE i Domestic
   Terrorism Operations Unit II November 2010 Sovereign Citizens .........Page 7

   Exhibit D. —The missing Exhibit —Larry the government contractor.....Page 12

   Exhibit E — Allana Mallory .............................................................Page 12

   Exhibit F —Barbara Lavender..........................................................Page 12

   Exhibit G - FABRICATED PAGES OF EVIDENCE WERE CERTIFIED AS
   ACCURATE Denial of due process by way of fraud on the court. Sean objected to all
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 45 of 88 Page ID #:5376




   evidence that was not original because of this type of fraud. SEE PACER case # 2~15-
   cr-00611-SVW-1 for exhibits 4,5,7,10-12, 14-16, 18 and 20.(missing Ex.13 see Exhibit
   D)..........................................................................................Pages 13 and 17

   Exhibit H - Preparers Penaltiers 8278...................................................Page 16

   Exhibit I —Larry's Background Check ...................................................Page 19


   E~chibit J -Bias and misconduct jury member Katie Ingbretson Trained Obama
   Political operative on infiltration and "green technology"..................Page 20

   Exhibit K —Sean never Got Discovery.....................................................Page 25
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 46 of 88 Page ID #:5377




   Sean Morton #73055-112
   FCI Big Spring, Texas,
   1900 Simler Avenue,
   Big Spring, Texas 79720



             UNITED STATES DISTRICT COURT CENTRAL CALIFORNIA



    Sean David Morton
                                                Case No.
           Petitioner, Pro Per
                                                Motion to vacate, set aside or correct the
     v.                                         sentence under 28 USC 2255

    UNITED STATES                               expedited writ of habeas corpus
                                                THE GREAT WRIT (original
           Respondent                           constitutional habeas corpus)

                                                Exhibit A




                                    Exhibit A
              Video Link and attached transcript Gordon Hall Ninth Circuit



                     https~//www.youtube.com/watch?v=bZuIPWUEQnI
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 47 of 88 Page ID #:5378




       Unofficial Verbatim 14~anscript Gordon Hall Appellate Court 9~' Circuit San
       ~ancisco Ca. February 16, 2017. Judees Fletcher, Fuentes and Rawlinson

   Judicial notice Starting at the time 1125 of the video on Youtube, Posted by
   United States Court OfAppealsfor the Nlnth Circuit.
   https•//www. voutube.com/watch?v=bZu1PWUEQnI Egbibit `A"Ninth Ct. Video

   The US Att.~ "Howick instructs indicia of negotiability could go with the intent to
   defraud and of course in this case there we have substantial indicia of negotiability,
   there were routing numbers on these checks."
   Judge on the left
   "Yeah, I couldn't help but thinking that this scheme seems so bizarre, to pay your
   taxes eight hundred and sixty eight thousand dollars, with a fake money order
   drawn on an account of I guess Timothy Geithner of the United States Treasury,
   but it's from a person who I guess considers himself a "sovereign citizen"?
   US ATT~ That's correct your honor
   Judge on the far left "I wonder if this is more in line with a protest? rather than an
   attempt to defraud the Government". Would you comment on that?
   US ATT~ Yes your honor,
   Judge says I mean he did call the government and said "by the way, I'm sending
   you... a money order for eight hundred and sixty eight", it that was very nice of him
   to do that, Eight hundred sixty eight thousand dollars.
   US ATT~ In fact this did differ from Mr. Halls conduct prior to, he did send a
   number of frivolous uh documents and letters and uh that type of thing to the IRS
   uh to this particular revenue agent prior to this instance. However in this instance
   he phoned the revenue officer, the revenue officer testified to this extensively at
   trial, he asked them for the precise amounts of money that were owed and then he
   issued.... and said payment will be forth coming he communicated that and thereon
   after two checks these two money orders did arrive along with an IRS payment
   voucher which accompanied them which is common when your paying off any kind
   of debt this payment voucher is a form that's utilized and "Solomon instructs that
   the context of an instrument is presented, could be used to infer the intent to
   defraud. And of course in this case we also....
   Judge in the center says Let me pursue Judge Fuentes question, I mean, you can't
   possibly have believed that the Government was going to accept this for payment of
   his taxes, that is to say, you can't possibly have expected that this would work and
   why isn't this actually a protest rather than an attempt to defraud?
   US ATT~ Frankly your honor it's not an element of the offense of what the
   defendant thought of that what the success or lack of success from this particular
   method, we do know from the record that he did subscribe to sovereign ideaology
   and that sovereign citizens.......
   Judge in center says Yeah but he's a nutcase
   US ATT~ Although not mentally incompetent as I would note for the...
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 48 of 88 Page ID #:5379




   Judge in center says Well... that's your argument. But what would, this is not your
   ordinary fraudster, I mean we deal with fraud cases all the time
   US ATT~ Yes sir
   Judge in center says And we deal with these sovereign state protester variations all
   the time to, but this does not strike me as an attempt to defraud.
   US ATT~ To the extent there was extensive evidence on the record your honor that
   Mr. Hall was not just doing this himself, in a singular incident, this was an
   operation, this was a business!
   Judge on left says I understand that! We didn't charge him for that.
   US ATT~ Correct your honor but that's relevant information to .....to..uh, for the
   record for the intent to defraud, going to his intent to defraud that he operated a
   business, he charged other people for this service.
   Judge in Center says yeah he was defrauding them
   US A1'T~ Yes your honor he was defrauding them as well
   Judge in center says Why didn't you go after him for that?
   US ATT~ Uh well your honor what it...what it comes down to with the um,there are
   a number ofcases around the country ofthese other sovereign individuals who were
   clients of Mr. Hall, I can't speak to um the, the status of these particular cases but
   they are ongoing.
   Judge in center says no I, I think I'm understanding you correctly that those are
   cases against the other people that were trying to do what Mr. Hall has done rather
   than a charge against for Mr. Hall for deluding them into thinking that this might
   work.
   US ATT~ That's correct your honor
   Judge in center so it seems to me that if were talking common sense instead of law
   that the person or the people he's trying to defraud are the people he's doing
   business with saying hey this is gonna work. There's zero chance uh that this
   document sent to the United States Government would actually operate to pay his
   taxes.
   US ATT~ Yes and the Government would submit that the plausibility of the success
   of passing fictitious financial instruments is not an element of the offense it does
   not matter what the receiver thought of the documents.
   Judge on left Think his intent is an element of the defense?
   US ATT~ An intent to defraud is your honor ves, and we would submit that the
   method by which Mr. Hallgeneratedproduced and submitted these indicate his
   intent to defraud in the context of the evidence of his steps prior to submitting the
   two vouchers uh two money orders I apologize, in his case
   Judge on left says He was sophisticated in certain ways and he was sophisticated
   in the way he produced this document with a certain specialized machines so I
   wonder I mean this but he seems to me he must have known this was dead on
   arrival that this just wasn't going to work, as sophisticated as he was in producing
   this and other documents so I wonder again if he really intended to defraud the
   Government or if this was basically protesting?
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 49 of 88 Page ID #:5380




   US ATT~ I would note your honor that Mr. Hall uh very clearly subscribes to a
   movement the sovereign citizen movement which this court has recognizes in cases
   such as Johnson and Neil and others is A proactive group that attempts to defraud
   the government or [or is disjunctive] frustrate or [or is disjunctive] protest against
   the government and in this context
   Judge in center To frustrate and protest are really very different concepts than
   defraud.
   US ATT- yes in this case your honor with the facts that we have in this case, the
   government believes it did establish the attempt to defraud with respect to the
   passing of these two documents, with respect to the overall intent of the sovereign
   citizen movement,I certainly can't speak to what the objectives are of this
   movement but Mr. Hall was running a business as a sovereign citizen and charging
   individuals money to continue to perpetrate these particular types offrauds
   including passing fi'ctitlous money orders to various IRS off'ces all over the United
   States
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 50 of 88 Page ID #:5381




   Sean Morton #73055-112
   FCI Big Spring, Texas,
   1900 Simler Avenue,
   Big Spring, Texas 79720



             UNITED STATES DISTRICT COURT CENTRAL CALIFORNIA




    Sean David Morton
                                                  Case No.
           Petitioner, Pro Per
                                                  Motion to vacate, set aside or correct the
                                                  sentence under 28 USC 2255

    UNITED STATES                                 expedited writ of habeas corpus

           Respondent                             THE GREAT WRIT (original
                                                  constitutional habeas corpus)

                                                  Exhibit B




                                     Exhibit B
                Judicial Evidence Sean is a client/victim of Adams and Hall
 Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 51 of 88 Page ID #:5382
     ;ase 2:10-cv-01852-AHM-SS Document 15          Filed 09/28/10 Page 4 of 12 Page ID #:

                           Sean Was a victim and client of Adams ar                           Hal
 1    defendants' Forms 040, 1040X, 1099-OID, l 099-A, and Schedules B is to request

2     fraudulent income ax refunds.
3              1 1. The sc eme is based in part on defendants' absurd claim that secret
4     accounts exist that can be accessed to pay these bogus refund claims. Defendants
5     also claim that cu tourers can use this tax scheme to cause the Government to
6     reimburse the cust mers for their personal debts, such as credit card and mortgage
7     debts.
8              12. In rea ty, regardless of what forms are used or what they say, the

9     defendants' sche e involves one central technique. Defendants fraudulently report
t0    that income tax w s withheld from their customers,and then claim refunds based on

11    those fabricated ithholdings.
12             13. The to le below sets forth eight federal tax returns defendants prepared

13    for customers an for themselves. These examples show large fraudulent refunds

14    and federal inco e tax withholding claimed by defendants.

15                           Year Return               Fraudulent          False Tax
                              Was Filed      Tax       Refund             Withholding
16        Customer            With IRS       Year      Requested            Claimed
17     Christopher              2009         2006      $2,547,041          $3,864,603
       Adieux
18                                                                         $4,002,013
       Garrett Adams             2009        2006      $2,492,845
19     Sean Morton               2009        2007      $1,754,594          $2,845,361
20     Brian and                 2009        2007      $401,120              $580,314
       Alana Malloy
21
       Lisa Yang                 2009        2006      $494,739              $754,075
22                                                                           $439,389
       Matthew Hey               2009        2005      $273,398
23     Melissa Morton            2009        2008      $104,224              $146,965
24     Alexander                 2009        2005      $361,147              $575,650
       Adams
25

26             14. The IRS has identified at least 42 returns prepared and filed by the
27    defendants in 2008 and 2009 that request bogus refunds based on the defendants'
28
                                                4
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 52 of 88 Page ID #:5383




   Sean Morton #73055-112
   FCI Big Spring, Texas,
   1900 Simler Avenue,
   Big Spring, Texas 79720



             UNITED STATES DISTRICT COURT CENTRAL CALIFORNIA



    Sean David Morton
                                           Case No.
           Petitioner, Pro Per
                                          Motion to vacate, set aside or correct the
     v.                                   sentence under 28 USC 2255

    UNITED STATES                         expedited writ of habeas corpus

           Respondent                     THE GREAT WRIT (original
                                          constitutional habeas corpus)

                                          Exhibit C




                                 EXHIBIT C


      UNCLASSIFIED//I.AW ENFORCEMENT SENSITIVE i Domestic Terrorism
              Operations Unit II November 2010 Sovereign Citizens
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 53 of 88 Page ID #:5384




        Conducting Training seminar
        Exhibit Page 7
        UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE i Domestic Terrorism
        Operations Unit II November 2010 Sovereign Citizens An Introduction for
        Law Enforcement. Sovereign citizens are known to travel the country
        conducting training seminars on debt elimination schemes. The seminars
        focus on obtaining funds from a secret "Strawman" account using legitimate
        IRS forms, UCC forms, and Fraudulent financial documents. Sovereign
        citizens believe once the documentation is filed, they gain access to their
        "Strawman" account with the Treasury Department2 .
        https~//info.publicintelligence.net/FBI-SovereignCitizens.pdf
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 54 of 88 Page ID #:5385




   Sean Morton #73055-112
   FCI Big Spring, Texas,
   1900 Simler Avenue,
   Big Spring, Texas 79720



             UNITED STATES DISTRICT COURT CENTRAL CALIFORNIA




    Sean David Morton
                                                Case No.
           Petitioner, Pro Per
                                                Motion to vacate, set aside or correct the
     v.                                         sentence under 28 USC 2255

    UNITED STATES                               expedited writ of habeas corpus

           Respondent                           THE GREAT WRIT (original
                                                constitutional habeas corpus)

                                                E~ibit D




                                   EXHIBIT D

              The missing OID Exhibit 13— Larry the government contractor
         ~                                            ❑VOID                ~ CORRECTED                                                                                                        f—
      LENDER'S nfune, street atltlress, dty, state, ZIP code end telephone no.       ..                                        ones No_ isas-os~~
      LARRY D BEHERS
                                                                                                ~ ~. .                                                      Acquisition or                    0
      PO BOA 89488                                                                                         T-                     2008                    Abandonment of                      QI
      TUCSON, ARIZONA 85752                                                                                        --~                                   Secured Property
                                                                                                                                 Form 1099-A
                                                                                           1 Date of fendeYs acqutsltion a     2 Balance of prindpal
                                                                                               knowledge of ubendonment           outstar~~p                                   SPY C
       6ficatton nunber                                                hfication nurnbar
                                                                                                      200B/t2/31              $ 103699.00                                 For Lender
     ~~
                                                                                           3    ~ ~ -..            ~           4 Fslr maAmt value of property
      BORROWER'S nano
       COMPASS BANK                                                                                        -                                                          For Privacy Act
-.
                                                                                                                                                                      and Paperwork
                                                                                                               '   ..          $ 103699.00
                                                                                                                                                                       Reduction Act
                                                                                           5 Was borrower par~„onalry liable for repayment of Me debt?                Notice, see the
      Sheet address (inducting apt. no.)
       15 20TH STREET S                                                                                                          ❑ Y~       ❑ "~                       2008 General
      Ciry, state, and Z1a code
                                                                                           s o~nm,or ~Peny                                                          Instructions for
       BIRMINGHAM, ALABAMA 35233                                                            LDB       74&t                                                              Forms 1039,
                                                                                            CH                                                                    1098,3921, 3922,
      AcWUM number(sae instrvctiof~s)                                                                                                                              5Q98, and W-2G.

     Form 1099-A                                                                                                                          ~eparimen[ of Me Treasury - 1Memal Revenue Servf~
                                                                                                                                                                                                   Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 55 of 88 Page ID #:5386
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 56 of 88 Page ID #:5387




   Sean Morton #73055-112
   FCI Big Spring, Texas,
   1900 Simler Avenue,
   Big Spring, Texas 79720



             UNITED STATES DISTRICT COURT CENTRAL CALIFORNIA



    Sean David Morton
                                            Case No.
           Petitioner, Pro Per
                                            Motion to vacate, set aside or correct the
                                            sentence under 28 USC 2255

    UNITED STATES                           expedited writ of habeas corpus

           Respondent                       THE GREAT WRIT (original
                                            constitutional habeas corpus)

                                            Exhibit E




                                 EXHIBIT E

                                 Allana Mallory
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 57 of 88 Page ID #:5388




                      ALANA MALLORY THE `ME TOO'WITNESS
   MR. BRODY~ I'm sorry, Your Honor. There is one other thing I was hoping to query
   the court about There is a witnessed that I've subpoenaed by the name of Alana
   Mallory. She was one of Brandon Adams acolytes, if you will, somebody who
   listened to his recordings and watched his videos and also filed 1099 OID-based tax
   returns. Her attorney, Mr. Casey Hull, is present today, and Ms. Mallory, according
   to her attorney, intends to assert her Fifth Amendment right not to testify in
   response to my subpoena. I didn't know how the court -- when the court want to
   address that, but I wanted to make Your Honor aware of that since Mr. Hull is here.
   THE COURT Would you step forward. Maybe we can address that now?
   MR. HULL I will, Your Honor. Thank you, I represent Alana Mallory. She was
   subpoenaed by Mr. Brody to be a trial witness in this matter. And beforehand with
   Mr. Brody I discussed that she plans on invoking her Fifth Amendment privilege.
   She has been dealing with this for some time. Your Honor. She -- attending court for
   her is an extreme hardship. She has a special-needs child, an adult child -- 18 year
   old.
   THE COURT Where does she live?
   MS. MAKAREWICZ~ factually Mr Hulls She lives in Westminster in Orange
   County. She has an 18-year-old, nonverbal special-needs child who is on a feeding
   tube who is basically tethered to her 24/7. She also has some travel issues. She's in
   Orange County, but she has vertigo, she doesn't drive so she'd have to be escorted
   to the court. And her position is she doesn't know these defendants she has no
   experience with them at all, and she's been dealing with the IRS on this matter, but
   she hasn't been criminally charged. So she is afraid that if she does testify, there's a
   chance that she could be prosecuted.
   THE COURT Understood.
   MR. HULL And I talked to Mr. Brody about this beforehand, and he told me that
   he -- it's his theory that the incidents were so remote, it happened so long ago, that
   there's not a chance that she would be prosecuted, and I asked Mr. Brody authority
   years was for some sort of a brief or some sort of legal —
   THE COURT What years are involved in her -- what she in this?
   MR. HULL I think it was 2005 through 2008.
   THE COURT When were the defendants in this case exposed to Brandon Adams?
   Do we know?
    MR. BRODY~ During the same period, Your Honor.
   THE COURT I see. And has she filed -- but this is the same area we generally. In
   other words,"me too" kind of
   MR. BRODY~ That's correct, Your Honor.
   MR. HULL Exactly. She's in the "me too" category.
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 58 of 88 Page ID #:5389




   THE COURT Yes. I'll take that under submission and let you know in advance.
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 59 of 88 Page ID #:5390




   Sean Morton #73055-112
   FCI Big Spring, Texas,
   1900 Simler Avenue,
   Big Spring, Texas 79720



             UNITED STATES DISTRICT COURT CENTRAL CALIFORNIA



    Sean David Morton
                                             Case No.
           Petitioner, Pro Per
                                             Motion to vacate, set aside or correct the
     v.                                      sentence under 28 USC 2255

    UNITED STATES                            expedited writ of habeas corpus

           Respondent                        THE GREAT WRIT (original
                                             constitutional habeas corpus)

                                             Exhibit F




                                 EXHIBIT F


                                 Barbara Lavendar
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 60 of 88 Page ID #:5391




                        BARBARA LAVENDER `client' of Sean
   Q. Okay. Did Mr. Morton ever guarantee you that the bond would work?
   LAVENDER A. No guarantees. proof Sean did NOT defraud his victims]
   Q. And you were never charged with a crime in connection with the use of the bond
   or anything like that, correct?
   A. No.
   Q. Okay.
   MR. BRODY~ Thank, Ms. Lavender. Thank you
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 61 of 88 Page ID #:5392




   Sean Morton #73055-112
   FCI Big Spring, Texas,
   1900 Simler Avenue,
   Big Spring, Texas 79720



             UNITED STATES DISTRICT COURT CENTRAL CALIFORNIA



    Sean David Morton
                                                    Case No.
           Petitioner, Pro Per
                                                    Motion to vacate, aet aside or correct the
     v.                                             sentence under 28 USC 2255

    UNITED STATES                                   expedited writ of habeas corpus

           Respondent                               THE GREAT WRIT (original
                                                    constitutional habeas corpus)

                                                    Exhibit G




                                      EXHIBIT G

   FABRICATED PAGES OF EVIDENCE WERE CERTIFIED AS ACCURATE Denial
    of due process by way of fraud on the court. Sean objected to all evidence that was
   not original because of this type of fraud. SEE PACER case # u~ 1 ~-c;r-t?t)E! I,-4~IW-l.
          for exhibits 4,5,7,10-12, 14-16, 18 and 20.(missing Ex.13 see Exhibit D)
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 62 of 88 Page ID #:5393




   Exulanation of the missive exhibit

   Exhibit 4 is certified submitted on March 14, 2009 and is(7) pages and is in regard
   to a 2006 return using both of the Morton's SS#'s. It has 10 pages, or 3 pages too
   many. The last page is an envelope with a tracking number that when searched in
   USPS says its ready to mail but was never mailed.

   Exhibit 5 is certified submitted on March 14, 2009 and is(7) pages and is in regard
   to a 2007 return using both of the Morton's SS#'s and is in regard to a 2005 return
   using both of the Morton's SS#'s. It has 12 pages, or 4 pages too many. There is a
   post it note saying Exhibit 2, which was an exhibit in the civil injunction case
   against Adams.

   Exhibit 7 is certified submitted on April 15, 2009 and is (5) pages. It has 20 pages,
   or 15 pages too many. This shows a stamp on an oid~ "Audit Recon dated July 9
   2009", disproving Kristy Morgan's testimony that there were no audits. The
   certified date is fraudulent because all returns for 2005, 2006, 2007, 2008 were
   transmitted same day in March and should all have March 14 2009 submitted
   dates, not April.

   Exhibit 10 is certified submitted on February 26, 2010 and is (26) pages. This is the
   2008 return IRS paid Sean in April 2009 and IRS testified it was Filed March 6
   2009, so the certified date is very fraudulent, and the record is a mess with original
   parts missing. This 2008 return disappeared, reappeared as this record with a
   wrong date penciled in a misdirected mail, disappeared again when IRS wrote Sean
   late 2010 saying his frivolous 2007 return was corrected, found not frivolous and the
   refund was held until he filed and 06 and 08 return. (despite 06 and 08 already
   being filed and 08 being paid) This 2008 return (and the 2006 return disappeared
   numerous times only to reappear for trial as this blatantly fraudulent "certified as
   accurate" record with 15 pages too many. This record shows that IRS revenue
   officer put a lien on Sean with no notice or due process because he deemed Sean's
   2008 return in error. The lien came from a stamped name of an IRS territory
   manager Anthony C Allevato in Laguna Beach [IRS tea party scandal origin] which
   is digital and fuzzy to read. Notice of Jeopardy and right of appeal has the same
   type of digital stamp of Anthony Allevato, but this letter is stamped by Anthony as
   having been dated with fine print 3 days prior than the date of the letter. The
   record shows Sean immediately wrote IRS criminal investigations about the issues
   to protest and clarify the reason for the lien.(Sean was never responded to by IRS
   CI.)

   Exhibit 11 is certified (18) pages and has no submitted date and is in regards to a
   penalty fora 2005 return. It has concrete evidence that there are no frivolous
   penalties in Sean's name and that the IRS flat out lied about 19 penalties in Sean's
   record. It shows clearly that the number of violations is one and that one violation
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 63 of 88 Page ID #:5394




   is not for Sean because it is a preparer penalty [for Adams,it is not signed by a
   manager or originator, those boxes are blank. The only signature is a reviewer who
   signed it April 14, 2011. IRS says a manager must sign a Form 8278 otherwise it's
   not enforceable.

   Exhibit 12 is certified (27) pages but unlike all other records of tax returns this one
   has no submitted date. This is in regards to a 2006 return and it has pages of 1099-
   A's that IRS witness Kristy fraudulently said is not in the record. This is the record
   for one of the two false claim charges that Sean believed was correct due to the
   1099-A's meaning abandonment.
   Exhibit 14 is certified (35) pages and is in regards to a 2007 return. In this record is
   a frivolous notice cp72 which is a second frivolous notice on November 1 2010,
   however there is no first notice. Interestingly, the same date shows another letter,
   stating the return was corrected and found to owe Sean $1.7M. This letter is a
   CP63 that tells Sean in conspicuous bold print "We are holding your 2007 tax
   refund -ACT NOW. Why are you getting this notice? While processing your form
   1040 2007 tax return we found that you have not filed tax returns for the following
   years 2004, 2006, 2008." This letter is proof of fraudulent IRS records when you
   compare the truth that both 2006 and 2008 were filed. 2008 and 2006 just kept
   disappearing and reappearing.

   Notice Other records and IRS testimony proves 2006 and 2008 were indeed filed,
   therefore, Sean thinks this was an IRS set up inviting him to "act now"for his
   refund in order to get him in trouble for further correspondence in furtherance of
   this claim. The dates of the IRS frivolous letter and also the "it's not frivolous and
   IRS actually owes you" letters are both dated November 1st 2010. This record
   shows Sean went to Adams and Hall who the government concedes made the
   coupon in this record who made the coupon dated November 5th 2010 in response to
   this IRS invite. Sean was indicted 5 years to the day of him "acting now" at IRS
   request, using Hall's advice and coupon to get the refund IRS said was due him.

   On Pacer exhibit 13 is missing. See Exhibit This exhibit was likely omitted from
   Pacer intentionally because is damning to IRS and the DoJ's case because it has 2
   false claim OID's for Larry Beher's in the first 2 pages of Melissa Morton's record
   for #103,000. This is the same amount of a false claim $103,000 as in the 2010
   Adams injunction naming Melissa Morton's false claim in that case. This evidence
   of ID theft and record tampering was not placed onto pacer and the Morton's were
   never alerted by IRS that their SS#'s were scrambled and connected to this ID theft.
   The AUSA's told Kristy Morgan to turn to page 4, intentionally skipping over
   evidence of tampered records and ID theft used in the Morton's name to file false
   claims. The Morton's SS#'s were scrambled, so Melissa's record of false claims
   affected them both.
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 64 of 88 Page ID #:5395




   Exhibit 14 is certified (35) pages and is in regards to a 2007 return. There is no
   submitted date. This is fora 2007 corrected return IRS asked for. It has a CP15
   frivolous penalty notice (the only one in the entire record) dated February 15 2010.
   A week earlier this record shows IRS sent a notice CP59 asking Sean to file a 2006
   return, once again setting Sean up. The original 2006 return is entirely missing
   that was filed in 2009 that IRS testified was transmitted through the FIRE system.
   Without the information returns that were transmitted by the CPA's any 2006
   correspondence or corrections like in this record would indeed be false claims,
   because the 2006 returns validity is dependent on IRS recognizing the transmitted
   information returns and connecting those information returns to the printed
   returns. This return also has pages of 1099-A's IRS witness Kristy falsely said is not
   in the record.


   Exhibit 15 is certified (77) pages, has no submitted date and is in regards to a 2006
   return. This shows a notice CP59 dated February 8 2010 conspicuously saying
   "request for your tax return" for 2006(that had already been filed long ago with no
   IRS response). No return was sent. Then Feb 15 2010, a mere week later, there is a
   notice CP15 saying IRS charged Sean a penalty for filing a frivolous 2006 return. A
   notice CP11 is in here dated November 15, 2010 saying Sean owes IRS and the
   letter uses Sean's SS# covered in paper. The other request for tax return is
   unusually blank where a SS# would be and is not covered because it is blank. The
   CP15 frivolous notice conspicuously address Sean but this time it uses a TIN#. The
   entire record switches from SS#'s to TIN's to EIN's depending on the IRS letter or
   what Kristy Morgan was being asked about by the AUSA's to obtain a desired
   response to frame Sean. For instance, the AUSA's would ask the bank only about
   information returns or oid's using TIN's when the real returns used SS#'s and not
   TIN's.

   Exhibit 16 is certified (28) pages, has no submitted date and is in regards to a 2005
   return. There are 34 pages, a total of 6 pages too many. There is also a different
   font LTR 3176C with no SS#, TIN or EIN warning notice of frivolous tax submission
   dated March 17 2010. There is a civil frivolous notice CP15 dated November 1,
   2010 with a blank TIN. And lastly there is a Form 8278 assessment of civil
   penalties dated 6/22/11 and signed by reviewer Julie Stewart. The manager box is
   blank like the other form 8287, and this one, unlike the only other has an originator
   typed into the box named Mrs. Likens. The Form asks number of violations and it
   still says 1. (The form is dated after all other alleged penalty notices in the entire
   record, thus showing that any purported penalty notices in the record are actually
   not existing, and were either reversed or wiped away by IRS for error) Sean believes
   because this is the last dated preparer penalty form and it says number of violations
   is one that there is only one preparer penalty total due on that date. There is only
   one other Form 8278 and it also said the number of violations is one, so worst case
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 65 of 88 Page ID #:5396




   there are 2 violations (not 19), but both are preparer penalties not signed by a
   manager and therefore not valid, and not a single penalty is actually for Sean.

   Exhibit 18 is certified (7) pages, has no submitted date and is in regards to a 2006
   return. There are 5, therefore 2 pages are missing.

   Exhibit 20 is certified (38) pages, has no submitted date and is in regards to a
   correspondence executed February 21, 2013 from Sean David Morton, maker/issuer.
   It has 35 pages or 3 pages missing.
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 66 of 88 Page ID #:5397




   Sean Morton #73055-112
   FCI Big Spring, Texas,
   1900 Simler Avenue,
   Big Spring, Texas 79720



             UNITED STATES DISTRICT COURT CENTRAL CALIFORNIA



    Sean David Morton
                                                Case No.
           Petitioner, Pro Per
                                                Motion to vacate, set aside or correct the
     v.                                         sentence under 28 USC 2255

    UNITED STATES                               expedited writ of habeas corpus

           Respondent                           THE GREAT WRIT (original
                                                constitutional habeas corpus)

                                                Exhibit H




                                   EXHIBIT H

                                 Preparers Penalty 8278
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 67 of 88 Page ID #:5398




         Misc. Civil penalty notice

         Judicial notice Form 8278 is an adjustment document(ADJ54) used for
         assessments or abatements of return preparer penalties and other
         miscellaneous civil penalties that are not subject to deficiency procedures.
         The Penalty Reference Numbers(PRN)is keyed in with a positive dollar
         amount for assessments. Section 10 -Penalties and Interest Provisions -
         www.irs.gov > pub > irs-utl > 6209-sectionl0-2016
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 68 of 88 Page ID #:5399




   Sean Morton #73055-112
   FCI Big Spring, Texas,
   1900 Simler Avenue,
   Big Spring, Texas 79720



             UNITED STATES DISTRICT COURT CENTRAL CALIFORNIA



    Sean David Morton
                                                 Case No.
           Petitioner, Pro Per
                                                 Motion to vacate, set aside or correct the
     v.                                          sentence under 28 USC 2255

    UNITED STATES                                expedited writ of habeas corpus

           Respondent                            THE GREAT WRIT (original
                                                 constitutional habeas corpus)

                                                 Exhibit I




                                     EXHIBIT I
                                 Larry's Background Check
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 69 of 88 Page ID #:5400


                                                                  i



                                                                      Q




 M



•       i
      Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 70 of 88 Page ID #:5401


NAME
First Name                              Middle Name                           Last Name

Larry                                   Dale                                  Behers
                       __                      _.                                                    __

BIRTH INFORMATION
Birth Date                             Age                                    Astrological Sign

A~~ril 4. 1951                         67                                     Aries
                                                     __             __          _      _                       __

POSSIBLE ALIASES                                                              Possible Tax Preparer for Larry
Lawrence Dale Behers                    Larry Dale Behers                     Tami Ann 7olitano

Tami Tolitano-lohman                   Tami Lohman                             Larry D Behers

Lawrence D Behers


PossiB~E ~a~s
Jab                                                                                Worked Dates

Attorney at Horowitz Law Offices                                                   May. 1, 1999 -Jul. 1,2013

Attorney at Horowitz &Weinstein (Law)                                              Sep. 13,2008 -Sep. 13,2008

Associate ~t HOROWITZ& WEINSTEIN (Attorneys)

Manager at Horowitz And Weinstein Professional Corporation (Legal Services)

Associate at Horowitz And Weinstein Professional Corporation (Business Services:
Legal Services)

Worked at Johnco Industries(Coined Parts)

Founding Member at Lohman Neschis & Tolitano, LLC


POSSIBLE EDUCATION
(~HN MARSHALL LAW SCHOOL
)
Attendance Dates:                    January 1, 1997 - January 1,
                                     1997
                                                                                                                    ~~~
Qualification Type:                  JD - Juris
                                     Doctor

School:                              John Marshall Law
                                     School


PC?SSIBLE RELATIVES
    Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 71 of 88 Page ID #:5402


Name:                      Larry D
                           Behers

Address:
                          ■ii~~

Filing Location:           Pima,
                           AZ

Total Lien Amount:         $39,655.46

Deed Category Type:        Placement

Damar Document Type:       Federal Tax
                           Lien

Court Case Number:         2220097

Federal Tax Lien Area:     Small
                           Business

Tax Lien Serial Number:    884741012

Tax Type:                  1040

Tax Lien Location:         Seattle,
                           WA

Tax Period Dates:          Dec. 31~ ZVO~'VCC.. Jl,
                           2008

Extension Date:            Dec. 29,
                           2020

Tax Lien Date:             Jul. 27,
                           2012

Recording Date:            Aug. 9,
                           2012


LIEN (JUN. 19,2012)
Name:                      Larry D
                           Behers

Address:                                             5752-
                           9488

Filing Location:           Pima,
                           AZ
  Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 72 of 88 Page ID #:5403




                       ~a           MM
                    Larry's Business on Government website as government contractor
                                                     w wv.~.usaeRps..com: . , .,,....   ...




AN Coniractcsrs jr By Categpry           By State

C<avers~rr~en[ Contractor. ~ tvOVA WEST COMMUtVICATI~NS



~vc~vp w~sT c+~nnnnuNveATionrs                                                                Company infarrnation
Tucsan, Arizona
                                                                                              Company Name: NOVA WEST
                                                                                                            COMMUNsCA1'IUNS
                       tszoa saa-sons                                                         Address:           3688 W Brsargete Ur

      ~ '' ~,          3f88 W Brsargate Dr                                                    City:              Tucson.
      ~ ~`~ ~ ~        Tucson, AZ 85761.2759                                                  Sate:              Arizona
     ~     i ~~        Fax:520-297-3667                                                       Zip Code:          85741-2754
                                                                                              Phana:             520-37U-305
                       tv'a~ £& Direction;
                                                                                              fax:               52U-29'7-3567
                                                                                              Con[aci Person:    LARRY BEHERS
Produru &Services                                                                             begat Structure:   Sole Propr;etorship
Keywords                                                                                      Year Established: a9t35

• Da~3ice ~1Aaler


NAiCS Code{s)
                                                                                              See Also
4431 12        Radio. Television, and Other Eteetronics Stores
                                                                                              I NTEGRtT1" NETtAtORK{fVG SYSTENSS, INC.
                                                                                              Tucsan,Az
Found any dixcreparocies in yaur company profile?                                             PERSONAL COMPurERs, Fitt SERVERS.
                                                                                              POWER~UI WORKSTATIONS. LOCAL &NUDE
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 73 of 88 Page ID #:5404




   Sean Morton #73055-112
   FCI Big Spring, Texas,
   1900 Simler Avenue,
   Big Spring, Texas 79720



             UNITED STATES DISTRICT COURT CENTRAL CALIFORNIA



    Sean David Morton
                                               Case No.
           Petitioner, Pro Per
                                               Motion to vacate, set aside or correct the
                                               sentence under 28 USC 2255

    UNITED STATES                              expedited writ of habeas corpus

           Respondent                          THE GREAT WRIT (original
                                               constitutional habeas corpus)

                                               Exhibit J




                                  EXHIBIT J

      Bias and misconduct jury member Katie Ingebretson Trained Obama Political
                    operative on infiltration and "green technology
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 74 of 88 Page ID #:5405




   Katie Ingebretson

   The following is off the Facebook page of Los Angeles LGBTQ Chamber of

   Commerce (and attached as evidence is a screenshot of the following off of Los

   Angeles LGBTQ Chamber of Commerce facebook page. See Exhibit F

      April 25, 2013
      New member K plus K Enterprises

      K+K Enterprises is a firm that works with companies, organizations and
      individuals to build long term strategic plans and partnerships to meet their
      vision and metrics for success. We tailor our approach and services to each
      client's needs, and are a women owned and certified minority owned business.
      Exhibit F

      The firm and partners Katie Ingebretson and Karine Jean-Pierre have been
      featured in the LA Times, the Advocate, Cosmopolitan, She Knows Living,
      Divine Caroline, the Haitian Times and GO Magazine.
      K+K is a certified minority and women owned consulting firm, specializing in
      Political Organizing and Branding, Government Relations, Social Change, and
      Green Technologies. Exhibit F

      PLUSKK.COM
      K Plus K Enterprises, LLC
      K+K is a certified minority and women owned consulting firm, specializing in
      Political Organizing and Branding, Government Relations, Social Change, and
      Green Technologyes.

      FB HAS A LINK http~//pluskk.com/

   Katie Ingebretson's title was Deputy Battleground States Director for Obama's re-
   election campaign when the IRS targeting scandal began and public records say the
   targeting swayed the election in Obama's favor by silencing conservatives. Katie
   Ingebretson.(May 2011 to end of May 2012)

   Here is what LOS ANGELES BUSINESS JOURNAL has to say about Katie
   Ingebretson~ Obama Campaign Veterans Move into PR Tuesday, February 19,
   2013 Among the political operatives who worked for President Obama's re-election
   campaign and have started their own companies are Katie Ingebretson and Karine
   Jean-Pierre, who opened a communications and government relations firm in Los
   Angeles last year, the Los Angeles Times reports.
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 75 of 88 Page ID #:5406




                               o; d=iyele, LGts~U Gh ~:roc~ rt (:cmnterce                              Aclatca Paper
  Katie Stated                M1 ,.,;1: t~~,u.~
 in open court        r~ew =rernWt~: K plus K krttFti'Urises                                                     Loe Arsgeles ~.G6i Center (West ...
                                                                                                                  - ..
       her            K«K Eatc~p~~se, cs a h•m that ~.vaks :v~th companies, organizations Intl
                      individuals co Dukld long ?rrm sV~tegic plans antl partners^ips to meet
 prafessian as        ;heir visron ane metrics Ior success. iJ3e tailor our aaproacit and serr cur
                      ;n each c9irnt~s needs, anH area .aomnn ewretl arttl tnrit'ieA mirority
     a green          o~•onctl busiress
                      1 ~e .
                           ,,m
                           v ~a,~nd ~art er. Kane n3sbresor and Kar nr Jean-Peerre nave
     energy      /
                 ~    fx~e ~e tu~etl i~t LA i e . e Hv ac ale~otimoponlan, She Knows                            Lang Reach Gay 8 tessian Cha...

   consultant         ~ ving prvina Caroline, the Haitian Timis a tl Gt? tdagatine.                    ~~L
                  t
  omitting fhe                                                                                                  ONE National 6sy & Lezhian Arc...
                                             r K Ptus K Enterprises, LLC
 fact that shy                             j ', M.~l.,,d crrhl r~~nors}.snd+~m~i+n ~<r~•c~u
                                            ~   G nsu7t.nq fir i     „. '. r; ~ ~~t-:.vi
   also works                                    ~ 4 ~ F7 a;        7-.i.        it      rt . ~n~ >.
                                                                                                        '
                                                                                                        'N-     rrc vo~~ vrea~~s~oR,is co~~c;s
       for                                           ~     ~
                                                               `J.
 Government.
    {Obama
   Campaign            See more of Los Rngeles LGBTQ Chamber of Commerce en Facebook
   Manager &
    Political
  Gonsultant)
     Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 76 of 88 Page ID #:5407




            P~ garacx Uaanea-~A Orga:~i:aUori   x ;                              -

 V         C     GJ            Q      Q Nc+t crur        P2008.9rq~D iin<r; - ran                                                                                                               '.,~ .4,                              ~




~og
N/o 4ir91nia Vsctory 2005, helping ~a elect Tim Kaine governor,

                                                       Obama Admin E                          ioyee                                           ~~~
North Easl Iowa
Outreach direarn for Congressmen Pe[rkx Murphy. Jan -March 2007 GON artacta on Patrick MuryhJ br U.5 Congress. Fa112006. Campaign manager o4 Mdy Warren toy U.S. Carp*ass. Spnnp 2006. FiaW Di~edor at 11~e Measachusetls
Cemocratic Party, 2005. Lead ftela organizer in Bucks County on Ne Pennsylvan~ Coordinated Campaign in fall 2004. Natbnal held staff on JOM Kerry fur Presitle~t, 2003-04. staneU in the lava Caucus campaign as lead IlelC organizer for
Marshall. Tema. bwa Counties an0 parts of Sbry CuuMy. then Wes~em George regbnel Aeltl tlirector lathe Georpta primary. geed 6eb orpenaer in Central Wsconsin fa tie Wixonsin o~imary. IeaU fieitl organize in Ue Upper Peninsula tar the
Mihpan Primary: and In tl1e wormer Worked on the comiru~icetloMflMBmet teem et natwnel heatlQuarten. fMemeO on Turn itgr5tin for U.S. Satiate in 2002.



South Centre! Iowa
Regional fieltl tlirec7or for the 4th CD vnN the Minrtesata Caortllnatetl CamOafgn in 2006. WoheO In Senator ODama's OC Senzte o1Rce from January 2005-June 2006 malnty as a legislative correspondent Regional Cirector is NW Illlnols on
Ohama's 2004 generel election camnagr. for U5 Senate ieW staffer in Central Illinois on Obama's primary wmpaipn for U.S. Senate Graduate of Ne Univereiry of Illinois



North CenVal Iowa




Polk County.
Worked on Me communicatbns 51a8 0l the Washington Senate Democratic Caucus tludnq Ne 2007 leryslative sesaon. Political drector Ica U.S. ReD ~~am Smith tlunng Ue 2 06 Meclbn cyGe, tlunnp which she ran wul~ Puget Sountl GO7V fa
the 2006 Washington state Coordinated Campaiprt Field organizer on U.S. Seri. Patty Munays 2004 reelection campaign. Washington state nathre and gretl~ate of t1~e Unnersity of Pipet Sountl.


South West Iowa
Ci6 GOTV ~n Washing7on State in the 2406 cycae, Former Marine.



North West Iowa
Game to tie cempai~n from inx South Dakota Farmers Union. Price fo tlral, he worked as a fie3tl orAan¢er for the South Dakota De+nocrztic Party during Sen. Tom DasWe's campapn in 2004 and Set.. rm Johraoris succesatul re-eVedion
campaign in 2002.




                                                                                                            Field O~ces r.
                                                                                        ... 37 uHicea across Iho steto a~ d De.:. 70. 1007 abha0ntically
                                                                                         see alao~ _epional oroannalAx;, county featlersh,~~ wmmiftees.

Algona: 14 Dodge Sl, Algona 712-212-5096                 n...>.._. ...,..,.,,.
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 77 of 88 Page ID #:5408




       Organization of Mike Bloomberg 2020 -Staff, Advisors and ...
          https:(/~vwtiv.democracyinaction.us/2020/blaomberg/t~laarnbergorg-litml
       Director Katie Ingebretsan (announced Dec. 2U, 2019)independent consuitant based in
       L.A. from Jan. 2013. Co-#aunder of K Pius K Enterprises, L.LC in June 2012. neputy
       battleground states director on Obama for F~merica, May 2011 May 2012. Uigitai director at
       the U.S. pepartment of defense. L7ec 2009-April 2011.



       Katie Ingebretson on Vimeo
       _w; https;ivimeo.comluser93497451
       Katie Ingebretson is a member of Vimeo,the home for high quality videos and the people
       wha dove them.



       Vol. 54, No.4 Fali 2009(ASMC Online
          https:tlasmconli ne.org/vol-54-no-4-fall-2009/
       The Future of financial Management Three Challenges for Defense Financial Managers
       The Nonorakale Robert F. Hale, CDFM-A Human Capital: Creating a Hiyh-Perforrniny
       Financial Mranagement Workforce Brigadier Gener~i (RET.) 5andr~ Gregory. CDFM Debora
       Brand Katie ingebretson DoD Comptroller Workforce of the future
                                                                      ief Operational Officer For Obama
                                                                      _ ~~_ _ W_~~~ ~~ _ _-~ ~-_________ ~~_. __ w..._____
General Counsel    Communication Director                    Policy         Media Dir                    COO.        Technologyand Dig     Shata Campaigns   Mafytics and Data '       Finished

Debbie Fine       Jen Palmieri                     Cecilia Munos?     Steve DiMlcco             Charlie Baker        Teddy Goff          Jeremy Bird         Elan KriegeP          Finance Director   Dennis Cheng
Danielle Grey     Liz Jarvis Shean                                    Matt Canter               Gary Gensler?        Andrew Sleeker      Marlon Marshall     Aaron Strauss         Policy Dir/Advisor Jake Sullivan
Karen Dunn        Shaleigh Murray?                                    Ali Lapp                  Ann Marie Habers                                             Matt Dover
                  Matt Miller                                         Monica Dixon (commute) Teal Baker
                  Brent Colbum                                        Wendy Clark               Katie Ingebretson    Digi~l DfreadDF     Political Dh6CbOr
                  Jenn Psaki--reaching out via third party            Ron Klain?                Amanda Howe
                                                                                                                     Matt Compton        Amanda Renteria
                                                                                                                     Laura Olin          Addissu Demisse
                  Mf68s.561i'68~tty                                                                                  Shannon Lee         Brandon Davis
                                                                      Discuss/said no                                Betsy Hoover
                  Brian Fallon                                        Mindy Meyers--said no, but take another run?
                  Julianna Goldman                                    Rebecca Lambe
                                                                                                                                           _. . .. .. .
                  Navine Nayak                                                                                                           New Hampsni~e
                  Eric Schultz                                                                                       CTO                 Mike Vlasich
                  Rachel Racusen                                                                                                         Matt Burgess
                  Jamal Simmons                                                                                      Ginny Hunt
                  Valerie Berlin                                                                                     Monica Rogati
                  Karen Finney                                                                                       Hillary Mason       bVvB
                  Danny Kanner                                                                                       Jen Pahlka          Brad Anderson
                  Kevin Lewis(DOJ)                                                                                                       Emily Parcell
                  Adrienne Elrod                                                                                                         Lindsey Siler




                  Sd~edulin8 Cikectof

                  Brynne Craig
                  Lona Valmoro--what role can she play?
                  Mgela Baker



                  R98B9fCh UifBLtOF
                            .._
                  Peter Bondi
                  Tony Carrk
                                                                                                                                                                                                                      Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 78 of 88 Page ID #:5409
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 79 of 88 Page ID #:5410




                                                                                                                     * =1




                                ''Ji!f iG '...i1fi1



                                                                                                     Katie Is Team
                                                                                                        Leader
                                                      Sumit
                                                      Agarwai
                                                      rm:~,..ar




                                                                  ~.   ~_                  .   .,~

                                                      ~                     Ka oa~amtw.,


AFia.~i5 h+;~:nclinnl~a!   ,.                                                                                        $.~o'a AEI   ,X
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 80 of 88 Page ID #:5411




   Sean Morton #73055-112
   FCI Big Spring, Texas,
   1900 Simler Avenue,
   Big Spring, Texas 79720



             UNITED STATES DISTRICT COURT CENTRAL CALIFORNIA



    Sean David Morton
                                                 Case No.
           Petitioner, Pro Per
                                                 Motion to vacate, set aside or correct the
     ►~                                          sentence under 28 USC 2255

    UNITED STATES                                expedited writ of habeas corpus

           Respondent                            THE GREAT WRIT (original
                                                 constitutional habeas corpus)

                                                 Exhibit K




                                    EXHIBIT K

                                 Sean never Got Discovery
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 81 of 88 Page ID #:5412




   March 2017 transcript (Just before trial April 4 2016) and a full year after Sean
   first explained he never got discovery)
   SEAN this moment, if I If I may submit some documents as I believe I am going to
   be in my defense severely challenged because the prosecution only gave me disks of
   discovery on March 24th. I filed notices with the court back in November and
   December that they were not providing me with discovery. They provided me with a
   pair of disks for discovery. If you remember in the original hearing, they said they
   had 15 disks, they had 50,000 pages of documents. They sent me another two disks
   that were blank, and I actually sent them to a computer expert with an affidavit
   that said that the disks that they sent me were completely blank. I only got
   discovery from them in this -- on this that I could read on March 24, 2017.
   Also, Ifiled -- this is actually with the court -- this is a notice jurisdiction that was
   actually put in with the court, that they never responded to, and also, because I
   couldn't get any -- this court wasn't ruling on it, nor were
   THE COURT DEFENDANT MORTON Your Honor, at they responding to it, I
   filed a state case against them, first cause of action, because they refused to respond
   to my affidavit of nonculpability --
   THE COURT Mr. Morton -- DEFENDANT MORTON -- and they also —
   THE COURT Mr. Morton, stop, stop. Your comments are totally irrelevant and —
    DEFENDANT MORTON Discovery is irrelevant, sir?
   THE COURT No, the discovery matter is not irrelevant, and intend to ask the
   government about that now. Let me hear why it is, if in fact it happened, that you
   turned over these disks just a couple days ago?
   MS. MAKAREWICZ~ No, Your Honor. In submission No. 128, the opposition to
   defendant's bill of particulars and request to dismiss this case, the government
   attached every letter that referenced a disk that we sent to both defendants.
   THE COUR.T~ I don't quite understand that. In other words, these disks that Mr.
   Morton just said were handed over to him a few days ago, was that new discovery?
   MS. MAKAREWICZ~ We have been continuously turning over discovery, yes.
   THE COURT I didn't ask about continuous. Is what you gave to him new
   discovery?
   MS. MAKAREWICZ~ Yes.
   THE COURT And why is it that it was just turned over a few days ago? MS.
   MAKAREWICZ~ It just came into the government's
   possession.
   THE COURT And what is it? What is contained in these disks? He said two of
   them are blank.
   DEFENDANT MORTON I submit this to the court —
   THE COURT But aside from the ones that are allegedly blank, what do you
   understand to be on these disks?
   MS. MAKAREWICZ~ I don't know, Your Honor. The disks that we continuously
   send to the defendant contain the discovery that we have been turning over since a
   week after this case was brought to this court.
   THE COURT Well, at this point, the trial is coming up next week, correct?
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 82 of 88 Page ID #:5413




    MS. MAKAREWICZ~ Yes.
    THE COURT Whatever is on those disks, and you have to make certain of it, will
    not be admitted at the trial.
    DEFENDANT MORTON Am I --
    THE COURT Whatever is on these five disks that you gave Mr. Morton a couple
    days ago, the discovery is much too late. It's unfair to him to have to prepare for
   trial on the basis of what he was given a few days ago.
    DEFENDANT MORTON What --
    MS. MAKAREWICZ~ Mr. --
   DEFENDANT MORTON If they're blank —
   THE COURT Don't interrupt me.[very biased to never give Sean the ability to be
   heard or any reasonable to prepare since the judge refused to acknowledge Sean
   had NO discovery]
   DEFENDANT MORTON Sorry.
   MS. MAKAREWICZ~ The disks that were provided -- first off, I don't know exactly
    what Mr. Morton is referring.
   THE COURT You should know what's on the disks.
   MS. MAKAREWICZ~ But, Your Honor, we have given the bulk of the discovery to
   defendant over a year ago. We have been continuously supplementing — [FALSE
   because no passcode to view was provided]
   THE COURT This is not a question of continuous discovery, and it's not a question
   of the bulk of discovery, it's a question related solely to these disks which were
   turned over to him a few days ago. I have no idea what's on those disks. You are not
   in a position apparently to tell me was on those disks, but you're ordered to examine
   those and make certain that nothing that is on those disks is what disks presented
   those are at trial.
   [to Sean its very much a question of not getting alleged continuous or bulk of
   discovery and Sean believes the judge is biased by saying discovery is important but
   only care about the 2 recent discs. If those 2 discs are too late to use for discovery
   then ALL exhibits are too late to use since Sean honestly never got them]
   MS. MAKAREWICZ~ Would he kindly tell us what that he has.
   THE COURT Whatever you gave him. MS. MAKAREWICZ~ We've sent him
    multiple, Your Honor. THE COURT What numbers are they?
   DEFENDANT MORTON That were blank, Your Honor, were disks 13 and 14, and
   I filed motions with the court -- actually I filed notices to the court back in
   December.
   THE COURT What disks are they? Talking about the ones that were handed over a
   few days ago. Identify those disks. .......weeks, me a few just that
   DEFENDANT MORTON Yeah. It says disk 320, 2017, Morton v USA. If you'd like
   see them, Your Honor, they're here. And, again, they originally said they had 15
   disks of which -- this disk is 314,just in the last couple of 314, 320. As I said, disk
   14 and 13, which they went months ago actually entirely blank. I thought it was my
   computer couldn't read them. This was in a sealed envelope. This is David Kropp
   testimony; Mark Everson testimony, for the case. And as I said, 13 and 15, I had a
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 83 of 88 Page ID #:5414




   computer expert look at, along with a paralegal, and I sent them and said there's
   nothing we can do with these because they're blank. And, again, I filed protests
   with the court back in December that they weren't giving me discovery on any of
   these. You know, treating my defense -- well, this whole thing has been pernicious
   and persecutory, but there it is. So I don't understand how I can put a defense
   together -- first off, they can't use this -- but how I can put a defense together when
   I've been begging the court to make them turn over discovery since December, and
   now the court date is April 4th, when everybody agreed to the court date of July
   18th originally, but it's -- which I would be more than happy to have this court date
   on July 18 because it would help me actually put my defense together and for the
   court to answer the various notices of motions that I put in today, sir.

   THE COURT Thank, sir. Did you have something? [Ignoring Sean and talking to
   Brody, never helping Sean get discovery]
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 84 of 88 Page ID #:5415


                                      Memorandum of law

1    To state a "class of one" equal protection claim, a plaintiff must allege that
2    government officials treated another similarly situated person more favorably than
3    him and that there was no rational basis for the difference in treatment. Enquist v.
4    Oregon Dept. of Agriculture, 5....53 U.S. 591, 601-02(2008) Thaver v. Chiczewski, 705,
5    F,_3. d 2_3.7m, 255-56 (7th Cir. 2012).
 6
 7   "Fraud upon the court" has been defined by the 7th Circuit Court of Appeals to
 8   "embrace that species of fraud which does, or attempts to, defile the court itself, or
 9   is a fraud perpetrated by officers of the court so that the judicial machinery can not
10   perform in the usual manner its impartial task of adjudging cases that are
11   presented for adjudication." Kenner v. C.I.R., 387 F.3d 689(1968); 7 Moore's
12   Federal Practice, 2d ed., p. 512, ¶ 60.23. The 7th Circuit further stated "a decision
13   produced by fraud upon the court is not in essence a decision at all, and never
14   becomes final." The knowing presentation of false evidence by the government
15   constitutes a due process violation.(Napue v. Illinois (1959) 360 U.S. 264, 269; see
16   also Hein v. Sullivan (9th Cir. 2010)601 F.3d 897, 908 false evidence claim made
17   out if prosecutor should have known that testimony was false.) A conviction is set
18   aside whenever there is "any reasonable likelihood that the false testimony could
19   have affected the judgment of the jury."(United States v. Agurs(1976) 427 U.S. 97,
20   103, fn. omitted.) The reasonable likelihood test has generally been considered to be
21   equivalent to the standard of prejudice found in Chapman v. California (1967) 386
22   U.S. 18.(In re Jackson (1992) 3 Ca1.4th 578, 597-598, disapproved on other grounds
23   in In re Sassounian, supra, 9 Ca1.4th 535, 545.) Notwithstanding the nominal
24   application of the Chapman test, it should always be emphasized that the use of
25   false evidence is a drastic error. Since the knowing presentation of false testimony
26   strikes at the very fairness of the adjudicative process, the Ninth Circuit has
27   declared that reversal is"`"virtually automatic"'"once it is established that false
Z8   evidence was introduced.(Hayes v. Brown (9th Cir. 2005)399 F.3d 972, 978.)
29
30
31         The very highest duty of the States, when they entered into the Union under
32         the Constitution, was to protect all persons within their boundaries in the
33         enjoyment of these "unalienable rights with which they were endowed by
34         their Creator." Sovereignty, for this purpose, rests alone with the States. It is
35         no more the duty or within the power of the United States to punish for a
36         conspiracy to falserprison or murder within a State, than it would be to
3~         punish for false imprisonment or murder itself - 92 U.S. 542 ~~ UNITED
38         STATES v. CRUIKSHANK ET AL. Supreme Court of United States.
39
40
41
42
43
44
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 85 of 88 Page ID #:5416


                                      Memorandum of law


 1          Carol Anne Bond v USA



4          "It is always somewhat dangerous to ground exceptions to constitutional
5          protections in the social norms of a given historical moment." Richards v.
6          Wisconsin, 117 S. Ct. 1416, 1421 n.6 (1997).

 8   The Fifth Circuit has held that a court may "consider the sufficiency of the
 9   indictment as a basis for habeas relief if the mistake in the indictment is so fatally
10   defective that it deprives the convicting court of jurisdiction." Riley v. Cockrell, 339
11   F.3d 308, 313-14 (5th Cir. 2003)(citation omitted)
12
13
14   "Federal courts are courts of limited jurisdiction. They possess only that power
15   authorized by Constitution and statute, which is not to be expanded by judicial
16   decree." Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377(1994)
17   (citations omitted). They "must presume that a suit lies outside this limited
18   jurisdiction, and the burden of establishing federal jurisdiction rests on the party
19   seeking the federal forum." Howery v. Allstate Ins. Co., 243 F.3d 912, 916(5th Cir.
20   2001). They have "a continuing obligation to examine the basis for jurisdiction." See
21   MCG,Inc. v. Great W. Energy Corp., 896 F.2d 170, 173(5th Cir. 1990).
22
23
24
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 86 of 88 Page ID #:5417




                               CERTIFICATE OF SERVICE




    I,Sean David Morton, hereby certify that on December 10,2020,I sent a copy of the
 Habeas Corpus at:

 Valerie Makarewicz, AUSA
 312 N. Spring Street
 Los Angeles, CA 90012

 the last known address by way of Priority Mail # 940.5 5036 9930 0167 0831 67




                                                              Respecifull_y
                                                                    s
                             Signature             ~                             A.R.
                                                   all rights reserved
 Executed on: December 20th,2020
Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 87 of 88 Page ID #:5418




                                                                                                                                       PRIORfTY MAIL
                                                                                                                                    FLAT RA7E ENVELOPE
                                                                                                                                     POSTAGE REQUIRED



                                                                                  .,,b,,,~~'~'°°°'°°'"'~„°°°"°°°°°°,°°°„
                                                                     r~ ~-m~u~>r~~~,

    ~-, UNITEDSTdTES                                                 s-.~
                                                                                   `~p" I                        ~ . II
   ~POST/~L SERVICES                                                                                                                                     ,~ ~~
    ■ F~cpected delivery date specified far domesti
                                                                              PRIORITY MAIL 1-DAY""                                                         ~g
                                                                     SEAN MORTON M7305S112
                                                                                                      EzwneE Deu~aiy Dale: lYlf/N                               B=
    ■ Most domestic shipments include up to $50 <                    FC                            AB
                                                                                               M11N3~                   00~
                                                                     19              1JILIISIO
    ■ USPS Tracking included for domestic and rr
    ■ Limited international insurance."                                     '~~ ~~                               C058
                                                                      a'                                                                                         0
                                                                                                                                                                ~~
    ■ When used intemationaily, acustoms declar
                                                                           ianool~:~~.~ia ~n
  'Insurance does not cover certain kerns. For details reperdi         SNIP ~upGE
    Domestic Mail Manual at http://pe.usps.com.                         TS        ~~ URTHOUSE
                                                                            FIRST S
                                                                            350 W 1ST ST
     See International Mail Manual at http://pe.uspscom fw a                COURTROOM 10                                                                        ~~a
                                                                            LOS ANGELES CA 90012-4536                               TO:

                                                                                       USPS TRACKING #
                                                                                                                                                                ~~
    FLAT RATE ENVELOPI
    ONE RATE ■ANY WEIGHT

                                                                                   IIIIIIII II II IIIIIIII I I III                                              ~~
                                                                                                                                                                ,s
                                                                                  9405 5036 9930 0167 0831 50
    TRACKED ■INSURED                                                                                                                                        i

                                                                            Electronic Rate Approved #038555749                                                 ~~
                                                                                                                                                                ~~


        III IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIII                                 D:+CiSLi4
               PS0 0001 0 0001 4                 EP74FMay2020
                                                 OD: 12 1/2 x 91/2           USPS.CAM/PICKUP




                                                                                                                                                                 _ ` it
  Case 2:15-cr-00611-SVW Document 346 Filed 12/11/20 Page 88 of 88 Page ID #:5419




            ~, UNITED ST/~TES                                                                          PRIORITY°
              POST/~L SERVICE                                                                                      M AIL




FLAT RATE ENVELOPE
ONE RATE ■ANY WEIGHT

   To schedule hee Package Fclaip,
          scan the OR coca.

           ~'        ❑~
                     v,;



          ~: i

         USPS.CAM/PICKUP




TRACKED ■INSURED

      PS00001000014                                                                                                VISIT US AT USPS.COM~
                                            EP14FMay2020
                                            OD: 121/2x91/2                                                          ORDER FREE SUPPLIES ONLINE


                                                                                                                            maximum w~lght is   20 Ibs
                                     For Domestic shipments, the maximum weight is 70 Ibs. For international shipments, the
